2!

Case 1:20-cv-11669-GAO Document1-1 Filed 09/09/20 Page 1 of 35

Commonwealth of Massachusetts

I,

. BRISTOL, ss. - ; TRIAL COURT OF THE COMMONWEALTH

SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO2073CV00548

Joseph F. Krowski, Jr.

 

 

, PLAINTIFF(S),.
v. :
Hunter Warfield of New England, Inc &
Trans Union, LLC , DEFENDANT(S)
SUMMONS

Hunt i
THIS SUMMONS IS DIRECTED TO unter Warfield of New Englad, ENG ei etondant's ane)

 

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of bs Plajnnee s Complaint
filed against you is attached to this summons and the original complaint has been filed in the Sup ox ie . Court.

YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1. You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide the
case against you and award the Plaintiff everything asked for in the complaint. You will also lose the opportunity
to tell your side of the story. You must respond to this lawsuit in writing even if you expect to resolve this matter
with the Plaintiff. If you need more time to respond, you may request an extension of time in writing from
the Court.

2. . Howto Respond. To respond to this lawsuit, you must file a written response with the court and mail a copy to
Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: New Bedford Superior

a. Filing your signed original response with the Clerk’s Office for Civil Business, ___ Co
441 County St, 1st Fl., New Bedford, MA 02740 address), by mail or in person, AND

b. Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following address:
Jas Brock

rt,

3. What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer must

state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint. Some defenses,
called affirmative defenses, must be stated in your Answer or you may lose your right to use them in court. If
you have any claims against the Plaintiff (referred to as counterclaims) that are based on the same facts or
transaction described in the Complaint, then you must include those claims in your’ Answer. Otherwise, you may
lose your right to sue the Plaintiff about anything related to this lawsuit. If you want to have your case heard by a
jury, you must specifically request a jury trial in your Answer or in a written demand for a jury trial that you
must send to the other side and file with the court no more than 10 days after sending your Answer. You can also
respond to a Complaint by filing a “Motion to Dismiss,” if you believe that the complaint is legally invalid or
legally insufficient. A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under
Mass. R. Civ. P. 12. If you are filing a Motion to Dismiss, you must also comply with the filing procedures for
“Civil Motions” described in the rules of the Court in which the complaint was filed, available at

www.mass.gov.courts/case-legal-res/rulesofcourt.
A true copy f d

Beputy Sherif Sutfotk County
-\- Lo

 
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 2 of 35

| 4. Legal Assistance. You may wish to get legal help from a lawyer. If you cannot gel legal help, some basic

 

information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5. ‘Required information on all filings: The “civil docket number” appearing at the top of this notice is the case .

number assigned to this case and must appear on the front of your Answer or Motion to Dismiss. You snail
refer to yourself as the “Defendant.” :

; AIGUSE 17 — 0
Witness Hon. Judith Fabricant, Chief Justice on .2029__ (SEAL)

Marc J. Santos,” |
Clerk/Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on
the summons before it is served on the Defendant.

PROOF OF SERVICE OF PROCESS

Thereby certify that on , 20 , [served a copy of this
summons, together with a copy of the complaint in this action, on the defendant named in this summons, in the following
manner (See Mass. R. Civ, P. 4 (d)(1-5)):

 

 

 

 

Dated: , 20 ; Signature:

 

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX -
BOTH ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE
DEFENDANT.

 

 

 

 
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 3 of 35

COMMONWEALTH OF MASSACHUSETTS

BRISTOL, ss NEW BEDFORD SUPERIOR COURT

DOCKET NO. Jer7zgcvcesys

 

JOSEPH F. KROWSKI JR.,

Vv.

HUNTER WARFIELD OF
NEW ENGLAND, INC., and
TRANS UNION, LLC,

Plaintiff

VERIFIED COMPLAINT FOR
DAMAGES AND INJUNCTIVE RELIEF
WITH JURY DEMAND

Defendants

eee ee ea ee

 

PARTIES

The Plaintiff, Joseph F. Krowski Jr. (“Plaintiff” or
“Krowski”), is an individual and resident of Easton,
Bristol County, Massachusetts.

The Defendant Hunter Warfield of New England, Inc. (“Hunter
Warfield”) is a business organization engaged in the
business of debt collection. Its principal office is
located in Tampa, Florida. Its Registered Agent within the
Commonwealth is located in Boston, Suffolk County,
Massachusetts.

The Defendant Trans Union LLC (“Trans Union”) is a business
organization engaged in the business of credit reporting
and information services. Its principal office is located
in Chicago, Illinois. Its Registered Agent within the
Commonwealth is located in Boston, Suffolk County,
Massachusetts.

VENUE

 

The Plaintiff is a resident of Bristol County. Venue is
therefore proper in the Bristol County Superior Court.
10.

11.

12.

a.

14.

LS.

1G

17.

18.

Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 4 of 35

FACTUAL ALLEGATIONS

 

The Plaintiff repeats and re-avers the allegations of
paragraphs one (1) through five (5) of this Complaint as
if each were more fully set forth and alleged below.

The Defendant Hunter Warfield is a debt collection agency.

On or about April 23, 2020, the Defendant Hunter Warfield

sent correspondence to Mr. Krowski alleging a debt of
$6,058.84.

A true and accurate copy of the April 23, 2020,
correspondence is attached as Exhibit A.

According to the April 23, 2020, correspondence, the
Defendant Hunter Warfield stated that “If this debt is not
resolved, it may be reported to one or more of the
following national credit reporting agencies: Equifax,
TransUnion and Experian.”

The Defendant Hunter Warfield alleged the debt was owed to
“The Reef” as the original and current creditor.

Mr. Krowski does not and never has owed a debt to “The
Reef.”

Mr. Krowski disputed the debt with the Defendant Hunter
Warfield and demanded verification.

The Defendant Hunter Warfield was and remains unable to
provide verification of the debt.

This is because no such debt exists.

“The Reef” is more formally known was “Fort Myers Reef
Acquisitions, LLC.” It owns apartments in Fort Myers,

Florida.

Mr. Krowski considered an apartment at “The Reef” for his
son.

Mr. Krowski’s son viewed an apartment but declined to
reside there.

Neither Mr. Krowski nor his son signed any lease documents
with “The Reef.”
Le.

20.

21.

aes

23

24.

2

26.

Zh.

25%

29.

30.

Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 5 of 35

The Defendant Hunter Warfield produced two documents: a
“Student Housing Lease Contract” and a “Lease Contract
Guaranty.”

A true and accurate copy of the “Student Housing Lease
Contract” is attached as Exhibit B.

A true and accurate copy of the “Lease Contract Guaranty”
is attached as Exhibit C.

Neither document has Mr. Krowski’s signature.

This is because Mr. Krowski did not and never has signed
either document.

It is a fundamental principle of law that neither a lease
nor a lease guaranty has legal effect unless in writing and
signed by the person to be charged.

The “Student Housing Lease Contract” states at the top of
the first page, “This is a binding document. Read carefully
before singing.” See Exhibit B.

The “Lease Contract Guaranty” decument itself clearly
states on the top of the first page, “Do not sign (emphasis
added) this form unless you understand that you have the
same liability as all residents for rent and other monies
owed.” See Exhibit C.

Mr. Krowski did not sign the forms; therefore, he has no
liability or obligation under the express terms of the
documents. .

Consistent with the language of its April 23, 2020,
correspondence, the Defendant Hunter Warfield reported the
falsely claimed debt to the Defendant Trans Unicon.

The Defendant Trans Union has posted the falsely claimed
debt to Mr. Krowski’s credit report, thereby negatively
impacting Mr. Krowski’s credit report and score.

Mr. Krowski, through Counsel, attempted to resolve the
dispute with the Defendant Hunter Warfield by written
correspondence dated June 16, 2020, delivered by certified
mail.
Bales

32.

33.

34.

35.

36.

STs

38%.

ao.

40.

41.

Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 6 of 35

A true and accurate copy of the June 16, 2020,
correspondence with proof of service is attached as Exhibit
D.

More than thirty (30) days has passed since the
correspondence was delivered on June 20, 2020.

The Defendant Hunter Warfield has not withdrawn its claim
that Mr. Krowski owes a debt.

The Defendant Hunter Warfield has not removed its false
claim of a debt owed from Mr. Krowski’s credit report
published by the Defendant Trans Union.

The Defendant Trans Union continues to publish the falsely
claimed debt on Mr. Krowski’s credit report and score.

COUNT I
Defendant Hunter Warfield
Unfair and Deceptive Debt Collection Practices

The Plaintiff repeats and re-avers the allegations of
paragraphs one (11) through thirty-five (935) of this
Complaint as if each were more fully set forth and alleged
below. ‘

The Defendant Hunter Warfield’s conduct alleged in this
Complaint is in violation of the Federal Fair Debt
Collection Practices Act (“FDCPA”’). See 15 USC §1692, et
seq.

The Defendant Hunter Warfield’s conduct alleged in this
Complaint is also in violation of the “Debt Collection
Regulations” of the Attorney General for the Commonwealth.
See 940 CMR 7.00, et seq.

Both the FDCPA and the Debt Collection Regulations of the
Attorney General for the Commonwealth prohibit “the
collection of any amount..unless such amount is expressly
authorized by the agreement creating the debt or permitted
by law.”

The debt the Defendant Hunter Warfield claims Mr. Krowski
owes is not supported by a signed document and is not

permitted by law.

The Defendant Hunter Warfield is acting in bad faith.

4
42,

Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 7 of 35

The Plaintiff has suffered and will continue to suffer
great prejudice, irreparable harm, and damages as a
consequence of the Defendant Hunter Warfield’s conduct
alleged in this Complaint.

Wherefore, the Plaintiff, Joseph F. Krowski Jr., demands
judgement against the Defendant Hunter Warfield on Count I of
this Complaint as follows:

43.

44,

45.

a. Judgement in the full amount of his damages, plus
statutory damages, civil penalties, attorney's fees,
interest, dnd costs;

Big Entry of an Order enjoining, temporarily during the
pendency of this action and then permanently, the
Defendant Hunter Warfield from reporting the disputed
debt to any and all credit reporting agencies,
including, but not necessarily limited to, the
Defendant Trans Union; and

Cx Any further relief in Law or in Equity the Court deems
equitable, fair, reasonable, and just.

COUNT ITI
Defendant Hunter Warfield .
Mass. Gen. L. ch. 93A Violation

The Plaintiff repeats and re-avers the allegations of
paragraphs one ({1) through forty-two (42) of this
Complaint as if each were more fully set forth and alleged
below.

At all times materially relevant to this Complaint, the
Plaintiff, an individual not engaged in either trade or
commerce, was entitled to the full protections of the
Massachusetts Consumer Protection Law, Mass. Gen. L. ch.
93A, and the regulations of the Massachusetts Attorney
General promulgated thereunder.

The Defendant Hunter Warfield, a business organization
engaged in trade or commerce within the Commonwealth of
Massachusetts, is subject to the provisions of Mass. Gen.
L. 93A and the regulations of the Massachusetts Attorney
General promulgated thereunder.
46.

47,

48.

49.

50.

Live

Dons

53,

I
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 8 of 35

On or about June 16, 2020, the Plaintiff, through Counsel,
made written demand for relief pursuant to Mass. Gen. L.
ch. 93A of the Defendant Hunter Warfield.

The Plaintiff’s written demand for relief was served on the
Defendant Hunter Warfieid by means of certified mail,
return receipt requested.

A true and accurate copy of the Plaintiff’s June 16, 2020,
written demand for relief is attached as Exhibit D.

The factual allegations of Exhibit D are herein
incorporated by reference.

The Defendant Hunter Warfield did not respond,in writing to
the Plaintiff’s demand for relief within thirty (30) days.

By its conduct alleged in this Complaint as well as in the
Plaintiff’s June 16, 2020, written demand for relief, the
Defendant Hunter Warfield has committed unfair and
deceptive acts and practices towards the Plaintiff in
violation of Mass. Gen. L. ch. 93A and the Regulations of
the Attorney General. .

The Defendant Hunter Warfield has acted willfully,
knowingly, intentionally, and in bad faith.

As a direct and proximate result of the Defendant Hunter
Warfield’s unfair and deceptive acts and practices, the
Plaintiff has suffered and will continue to suffer great
prejudice, irreparable harm, and damages.

Wherefore, the Plaintiff, Joseph F. Krowski Jr., demands
judgment against the Defendant Hunter Warfield on Count II of
this Complaint as follows:

a. That damages caused to the Plaintiff be established

and that an execution issue for treble the amount
thereon;
b. That the Plaintiff be awarded reasonable attorney’s

fees for costs of this action; and

Cc. Any further relief in Law or in Equity the Court deems
equitable, fair, reasonable, and just.
54.

BD 4

56.

Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 page 9 of 35

COUNT III
Unfair and Deceptive Credit Report
Defendant Trans Union

The Plaintiff repeats and re-avers the allegations of

“paragraphs one ({1) through fifty-three (453) of this

Complaint as if each were more fully set forth and alleged
below.

The Defendant Trans Union has published and continues to
publish the fraudulent debt of Defendant Hunter Warfield on
the Plaintiff's credit report and score.

The Defendant Trans Union’s reporting of the fraudulent
debt has caused and will continue to cause substantial and
irreparable harm to the Plaintiff and his credit score
causing him damages. |

Wherefore, the Plaintiff, Joseph F. Krowski Jr., demands
judgment against the Defendant Hunter Warfield on Count III of
this Complaint as follows:

a. Issue a short order of notice to all interested

, parties for an immediate hearing regarding a
Preliminary Injunction enjoining the Defendant Trans
Union to remove the fraudulent debt of Hunter Warfield
from the Plaintiff’s credit report and score;

b. Issue a Permanent Injunction enjoining the Defendant
Trans Union. to remove the fraudulent debt of Hunter
Warfield from the Plaintiff’s credit report and score;

C. Award damages to the Plaintiff, plus statutory
damages, civil penalties, attorney’s fees, interest,
and costs; and .

ds Order any further relief in Law or in Equity the Court
deems equitable, fair, reasonable, and just.
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 10 of 35

JURY DEMAND

57. The Plaintiff demands a jury trial on each and every count
of this Complaint.

Plaintiff,

By dA Attorney,

J (Pm © HOWARD, |ESQUIRE
Cr Cottage Street
Brockton, MA 02301

(508) 587-3701

BBO: 654172

Dated: August 10, 2020.
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 11 of 35

PLAINTIFF'S CERTIFICATE OF VERIFIED COMPLAINT
I, Joseph F. Krowski Jr., state under the pains and
penalties of perjury that I am the Plaintiff in the Complaint. I
have read the allegations of fact contained in this Verified
Complaint and do hereby certify that the allegations are true,
accurate, and omit not material facts to the best of my personal

knowledge, information, and belief.

2 Ae Sheol AD

JOSAPH ©. KROWSKE Sr. DATED:
|
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 12 of 35

EXHIBIT A
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 “Page 13 of 35

. HUNTERS WAREFIELD
4620 Woodland Corporate Blvd

 

    

 

é

2 t

The Reet i

Tampa, FL 33614
866-494-9902 _ 2
: 2200 W 5th Ave, Suite 120:
April 23, 2020 Columbus, OH 43215 :
JOSEPH KROWSKI eects cen evenness i

10 KENBANE DR 303-A
SOUTH EASTON, MA 02375-1684

Enclosed is verification of the debt.

As of the date of this letter you owe $6,058.84. Because of interest al the rate of 4.75%, the amount due on the day you pay may be
greater. Hence, if you pay the amount shown above, an adjustment may be necessary after we receive your check, in which event we
will inform you. Please contact our office for your payoff.

if this debt is not resolved, it may be reported to one or more of the following national credit reporting agencies: Equifax, TransUnion
and Experian. If your debt is reported to the credit bureaus this could adversely affect your credit.

Should you need to contact me for any reason, | can be reached by dialing 866-494-9902. Hours of operation Mon — Fri 8am to 5pm
ESi:

Sincerely,
Hunter Warfield of New England, Inc.

This communication is made for the limited purpose of responding to your dispule and is NOT an aitempt to collect a debt.
See reverse side for important information.
4620 Woodland Corporate Blvd | Tampa, FL 33614
supportservices@hunterwarfield.com | www.payhwicom 9325021/VOD/143455
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 14 of 35

EXHIBIT B
1. PARTIES.

Julian Krowski

2. APARTMENT,

|
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 15 of 35

DocuSign Envelope ID: 120F 8435-7E 164E46-80CE -CECCF433F2D9

 

September 18, 2019
Qvhen the Lease Contract is filled aut)

STUDENT HGUSING LEASE CONTRACT

 
   

TE iy \ 3
HATIONEL ADARIMEND ASSDUTLOM
ne ie inal

de Vege

This is a binding document. Reed carefully before signing.

... Moving ti-— General Information |

This Lease Contravtas betwarn you, Uhe resident:

 

andus, the owner. Fort Myers Reef Acquisitions,
LLC

 

 

 

faagmeé of gpartnenr comnunty or alle holder).

The terms “you” and “your” reier lo the resident listed abpove, and
a persunauthorized tuacl oo behalf ala residune ii (he event of Ciat
iesident’s death or incapacty. The term "co-resident” refers to an
iadivichual whe is sharing your bedrount or uccupying ancther
bedroom in the same Apartment as a resident under a separate
Lease Contract with us The terms “we,” “us,” and “our” refer tothe
owner tisted above and not co property managers or anyone else.
Written or electronic putice to ar frum our managers canstitutes
notice to or from us. Ifanyone else has guaranteed performance of
this Lease Contract, a separate Lease Contract Guaranty for each
guarantor must be executed.

The X) Owner or CL) Manager af these Apartments is Fort

ers Ree isitions, LLe

   

approve your request, you must complete the required documentation
and pay a transfer feeot$ 350.00 before we compicte the
actual transier. A transfer (oa bedroom or an Apartment other than
the une yuu iniGially occupied may be made only wilh our prive
yerltten approval and fara similar fee.

 

Owner's Discretion loRelocate. We reserve the right at any time,
dpun seveu days prior written notice te you and without your having
to pay any transfer fee, to relucate you te anuther bedroom in the
Apartment or tu another Apartment within the Apartment
conintunity, We will assist yuu in moving your personal property
and pay for rekeylug Ifwe require you te relocate.

3. CO-RESIDENTS AND OCCUPANTS. The bedruom will be occupied
by youand {Listall utherca-residents not signing this Lease Contract):

 

 

 

 

 

 

 

 

 

whose addressis LOI2) Shephard Street, Fort
Myers, FI SA967

Such person or company
is authorized to receive notices and deniands in the landlerd’s behalf.

 

A lease termination nulice must be given in writing and camyply with
the terms and conditions as set forth in Paragraph 4 (Lease Term)
and 39 [Mave-Gut Netice}.

KRautice to the tenant must be detivered to the Resident's address as
shown above.

 

You've agreed to renta bedroam inthe Apartment
referenced below fer ese as a private residence only.

The Apartmentis located st LO121 Shephard Street

 

 

{street address}, in
Fort Myers

33967 (zip code), 7) Apartment Number
or, 4) an Apartment (at the addruss

referenced above) ta be assigued by usinthe future (the Apartment"),

Your assipned floorplan willbe DL -— Phase T

feity), Florida,

 

 

Your bedroym and other exclusive use areas are described in
paragraph 11 (Allocations and Exclusive Use Areas).

Exclusive Use Areas and Joint Use Areas. We UL} may or
Hl) may noc feheck ane) assign another person te share a bedroom
with you. Fach Resident will have Exclusive Use Areas In the
Apartment, described in paragraph i} (Allocations and Exctusive
Use Areas). Any patios or baulconivs accessed only through an
Exclusive Use Ares are cansiticred part of the Exciusive Use Area.
AE aveus that are not identified as Exclusive Use areas te.g. the
Apartment mailbox, living rann, hallways, kitchen, bathream(s)
nol identified as Exclusive Us aa, atid putlos ar balcanies not
accessed solely through an Exclusive Use Area} will be “Joint Use
Areas”, shared with the other cvo-residemnts.

  
 

 

Assignments. fan Apartment, bedroam, bathroatn, ar parking
space is not identified in this Lease, we will advise you of your
assipnment aa or before move-itt.

Relocation, To the extent practical in our sole judgment, we will

try to honor requests for residing in a particular bedroom or
apartment.

Resident's Requestto Relocate. You may change bedroams with
another resident in your Apartmentif; (1} within 2 days after
your Initial occupancy, we receive a falmt request from you ancl
another resident in your Aparunens ta exchange hedroumns fanel all
residents in both bedroams approve thy request); aad (2) you comply
with our precedures and required documentation, If hater you
request a transfer to anather bedruoin in your Apartment, and we

 

 

The bedroam may also be occupied by the followung occupants not
signing a Lease Contract:

 

 

 

 

 

 

 

 

 

 

 

 

Other than a co-resident we assign, or an authorized occupant, nu
one elsé may occupy the bedroom. Other than authorized co-residents
or authorized occupants, no one else may occupy the Apartment.
Unauthurlzed persons must not stay tor more than 3 days
without our prior written consent. Wihe previous space isn’t filied
in, two days per month is the [mit

Guests, Youasre responsible forthe conduct of your guests, invilees,
family members, and any other person thai you allow to enter the
Property or Apartment, as if such conduct were your own. In the
evenithatany such person acts in a manner which veolates Lhe Lease,
such conduct shall also constitute a violation of the Lease by you.
ln the event ofa disturbance in Ghe Apartment, ali occupants of the
Apartmencrimay he deemed by us to be responsible for such a Lease
violation regardless of whether we are able to establish that such
disturbance wis caused by the guest of any specific occupant(s).
You are responsible for ensurloag that any such vialation dees not
occur at any time, In the event we receive any complaints of
unreasgnable disturbances in the Apartment, you agree Lhas we
may Hanit the number of guests that ray enter the Apartnient at
any one time.

 

Disclaimer. ‘au have elected to enterinte an Agreement to lease
& pertion of the Apartment only, and understand that other
individuais, selected by us in our sole discretion, will be co-residing
inthe Apartinent and Bedroom with you. You understand that we
aye solely providing you with the right to occupy the Apartment
and do not make any representations as tothe identity, background,
ocsuitabiliry ofany co-resident. As you will nat be responsible for
the Hnancial oblipations ofany co-resident, you understand that we
are under no obligation to perform any screening of co-residents
for any credit, prior tenant history, criminal background, or
otherwise, Inthe event that any issues or disputes arise between
you and any co-resident{s), il wilf be your responsibility to resolve
such issues directly with the other co-resident(s) in a reasynable
aud Lease compliant manner. te bo event will we be responsible for
intervening in such disputes unless, in our sole discretion, we
determing thatthe behavior of such co-resident constitutes a material
violation ef the Lease, and, ln such event, you understand that our

Pape iol?
|
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 16 of 35

DocuSign Envelope 10: 120F8835-7E 16-4E46-80CE-CECCF433F2D9

5.

sole obligation will be to commence lega! proceedings to evict such
a person. You understand that during the pendency of such an action
to recover possession, it may not be possible to bar the co-resident
from the Apartment. While we will endeavor to transfer residents
as provided herein, we are under no obligation ta do so, and the
failure to relocate you will not release you from your obligationsas
provided in the Lease.

Rooming House. In no event shall the Apartment be deemed a
rooming or lodging house and, inthe event any state or local agency
makes any determination to the contrary, we reserve the right to

terminate the Lease upon seven (7) days’ notice.
LEASE TERM AND TERMINATION NOTICE REQUIREMENT.

‘The initial erm of the Lease Contract begins onthe __1st _ day

of October _,_2019 ,andendsatnoonthe_ 31st _dayof
duly, 2020... This Lease Contract DOES NOT

automatically renew. You must give atleast___ 0s days written
notice of termination orinlentto move-out ifilis prior to the Lease
Contract ending date. In the event you fail to provide us with the
required number of days’ written notice of termination and intent
to vacate coinciding with the lease expiration date, as required by
this parapgraphand paragraph 39 (Move-Oul Notice), you acknowledge
and agree that you shall be liable to us for liquidated damages in
the sum of $ (equal to one month's rent) if we give
you the advanced written notice required by Fla, Stat. § 83.575(2).

Owner or Owner's representative must notify Resident with written
notice no later than__O__ days before the end of the lease term if
the lease will not be renewed.

Renewal. Prior tothe expiration of this Lease Contract, you may
be given an opportunity to sign a new Lease Contract or renewal
Lease Contract and remain in your current bedroom. If you do not
sign anew Lease Contractor renewal, your bedroom may be leased
to another resident. If your bedroom is leased to another resident,
you will not be able to sign a new Lease Contract or renewal for the
same bedroom.

SECURITY DEPOSIT.
security depositis $
Lease Contract is signed.

Unless modified by addenda, your total
9.00 due on or before the date this

You may be required to pay a security deposit for all of your
obligations under this Lease Contract. In the event you are required
lo pay a security deposit, it shall serve as partial security for all
Resident’s obligation under this Lease Contract. The security deposit
will not be our limit of damages if you violate the lease contract.

Security Deposit Deductions. if all Residents perform every
obligation under the Lease, each Resident will receive a full refund
of the Security Deposit paid by him or her. However, if each and
every obligation under the Lease is not performed, deductions will
be made from the Security Deposit. Ifwe attribute a default under
the Lease to a specific Resident (e.g. one Resident doesn’t pay his/
her proportionate share of the rent, or one Resident incurs a late
charge, or we determine (in our sole discretion) that damage was
caused by a single Resident), then the Resident responsible for that
default will be financially responsible for that default, and we may
make deductions from that Resident's proportionate share of the
Security Deposit. If we do not attribute a default under the Lease
to a specific Resident (e.g. damage to joint Use Areas, or Apartment
cleaning charges after the Residents vacate), we may deduct these
charges fromall Residents’ Securily Deposits, in the same proportion
as each Resident's proportionate share for other shared obligations,
described in the Allocations and Exclusive Use Areas paragraph.
We will attempt (in our sole discretion) to fairly allocate responsibility
among Residents. However, in any dispute between you and us
regarding allocation, our decision will be binding to determine
allocation of responsibility as beL.ween you and us. Our decision
will not be binding between Residents, and ifa Resident disagrees
with our allocation, Residents may pursue claims between the
Residents.

Security Deposit Deductionsand Other Charges. You'll be liable
for the following charges, ifapplicable: unpaid rent; unpaid utilities;
unreimbursed service charges; repairs or damages caused by
negligence, carelessness, accident, or abuse, including stickers,
scratches, tears, burns, stains, or unapproved holes; replacement
cost of our property that was in or attached to the apartment and
is missing; replacing dead or missing smoke-detector and carbon
monoxide detector batteries; utilities for repairs or cleaning; trips
to let in company representatives to remove your telephone or TV
cable services or rental items (if you so request or have moved out):
trips to open the apartment when you or any guest or occupant is

missing a key; unreturned keys; missing or burned-out light bulbs; .

removing or rekeying unauthorized security devices or alarm,
systems; agreed re-renting charges; packing, removing, or storing
property removed or stored under paragraph 16 (Property Left in

ps

DS
© 029 /Nésianayapartment A rodgien Inc. - 7/2019, Florida

 

Apartment); removing illega!ly parked vehicles; special trips for
trash removal caused by parked vehicles blocking dumpsters; false
security-alarm charges unless due to our negligence; animal-related
charges under paragraph 30 (Animals); government fees or fines
against us for violation (by you, your occupants, or guests) of local
ordinances rejating to smoke detectors and carbon monoxide
detectors, false alarms, recycling, or other matters; late-payment
and returned-check charges; a charge (not to exceed $100) for our
time and inconvenience in our lawful removal ofan animal orinany
valid eviction proceeding against.you, plus attorney's fees, court
costs, and filing fees actually paid; and other sums due under this
Lease Contract. You'll be liable to us for: (1) charges for replacing
all keys and access devices referenced in paragraph 8 (Keys and
Furniture) if you fail lo return them on or before your actual move-
out date; (2} accelerated rent if you have violated paragraph 35
(Default by Resident) i; and (3) a re-renting fee if you have violated
paragraph 14 (Early Move-Out; Re-renting Charge)

Any security deposit or advance rent you paid is being held in one
of the following three ways as indicated below (Landlord check one
option):

MQ 1. Inaseparate NON-INTEREST bearing account for your benefit
in the following bank: Chase Bank

 

whose addressis 1500 W Fifth Avenue,
Columbus, OH 43212

:OR

© 2. inaseparate INTEREST bearing account for your benefit in
the following bank:

 

 

whose address is

 

 

 

lf an interest bearing account, you will be entitled to receive
and collect interest in an amount of at least 75 percent of the
annualized average interest rate payable on such account or
interest at the rate of S percent per year, simple interest,
whichever the landlord elects.

3. Inacommingled account at the following bank

 

whose address is

 

 

 

provided that the landlord posts a surety bond with the
county or state, as required by law, and pays you interest
on your security deposit or advance rent at the rate of 5
percent per year simple interest.

Initials of Resident, Resident acknowledges
receiving a copy of F.S. 83.49(2)(d) which provides as follows:

YOUR LEASE REQUIRES PAYMENT OF CERTAIN DEPOSITS, THE
LANDLORD MAY TRANSFER ADVANCE RENTS TO THELANDLORD'S
ACCOUNT AS THEY ARE DUE AND WITHOUT NOTICE. WHEN YOU
MOVE OUT, YOU MUST GIVE THE LANDLORD YOUR NEW ADDRESS
SO THAT THE LANDLORD CAN SEND YOU NOTICES REGARDING
YOUR DEPOSIT. THE LANDLORD MUST MAIL YOU NOTICE, WITHIN
30 DAYS AFTER YOU MOVE OUT, OF THE LANDLORD'S INTENT TO
IMPOSE A CLAIM AGAINST THE DEPOSIT. IF YOU DO NOT REPLY
TO THE LANDLORD STATING YOUR OBJECTION TO THE CLAIM
WITHIN 15 DAYS AFTER RECEIPT OF THE LANDLORD'S NOTICE,
THE LANDLORD WILL COLLECT THE CLAIM AND MUST MAIL YOU
THE REMAINING DEPOSIT, IF ANY.

IF THE LANDLORD FAILS TO TIMELY MAIL YOU NOTICE, THE
LANDLORD MUST RETURN THE DEPOSIT BUT MAY LATER FILE A
LAWSUIT AGAINST YOU FOR DAMAGES. IF YOU FAIL TO TIMELY
OBJECT TO A CLAIM, THE LANDLORD MAY COLLECT FROM THE
DEPOSIT, BUT YOU MAY LATER FILE A LAWSUIT CLAIMING A
REFUND.

YOU SHOULD ATTEMPT TO INFORMALLY RESOLVE ANY DISPUTE
BEFORE FILING A LAWSUIT. GENERALLY, THE PARTY IN WHOSE
FAVOR A JUDGMENT IS RENDERED WILL BE AWARDED COSTS AND
ATTORNEY FEES PAYABLE BY THE LOSING PARTY.

THIS DISCLOSURE IS BASIC. PLEASE REFER TO PART II OF CHAPTER
83, FLORIDA STATUTES, TO DETERMINE YOUR LEGAL RIGHTS AND
OBLIGATIONS.

6. INDIVIDUAL LIABILITY FOR LATE CHARGES AND DAMAGES.
You are individually responsible and liable for late fees on your
share of Rent, ather obligations, and damage to the Apartment which
we determine (in our sole discretion) was caused by you. You are
not responsible or liable for any of your co-resident’s obligations as
to their bedrooms and their rent payable to us.

Page 2 of 9
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 17 of 35

DocuSign Envelope 1D: 120F8835-7E 16-4EA6-80CE-CECCF433F2D9

ee

8.

9.

JOINT AND SEVERAL (FULL) RESPONSIBILITY FOR OTHER
AMOUNTS DUE. Each resident of an Apartment is jointly and
severally liable with the other co-residents of the Apartment for all
Lease Obligations relating to Joint Use Areas and utilities (if
applicable). Responsibility for damage to the Apartment that we do
not determine (in our sole discretion) was caused by a specific
Resident, and other amounts duc under the Lease, will be joint and
several (meaning that the Residents will each be fully responsible
for 100% of these amounts).

KEYS AND FURNITURE. You will be provided___1 bedroom
key(s), 12 apartment key(s), 1 mailbox key(s), and
a access control devices for Gate Card
Ary resident, occupant, or spouse
who is under court order to nol enter the Apartment, is (al our
option) no longer entitled to occupancy, keys, or other access devices.

Your Apartment will be /check one/: MY furnished or () unfurnished.
If the Apartment is furnished, the Apartment will also include all
appliances, furniture and fixtures that we provide ta you in your
Exclusive Use and Joint Use areas (“Personal Property”),
QV lf checked, the appliances and furniture are described in the
Inventory/ Move-In Move-Out form.

RENT AND CHARGES. [Check one}:
C) You will pay $ per month for rent, in advance
and without demand. Prorated rentof$__9.-00 _isduefor

the remainder of {check onej: CY 1st month or () 2nd month,
on Octcber 1 2019 (yeor); OR

 

 

& Your total rent forthe Lease Contracttermis$ 7250.00 .
It is payable in advance, without demand, in__10 {number
of installments) installments of $ 725.00 - The first
installment is due on October 1 2020

 

(veor). Allremaining installments will be due on or before the
first day of each month beginning November
2020 | (year).

You will pay your rent at:

J] at the on-site manager's office

) through our online payment site
RR) at Resident eMoney Order

 

 

 

The stated rent amountis owed by you and is not the total rent owed
by all co-residents. You must pay your monthly rent or installments
on or before the Ist day of each month (due date) with no grace
period. Cash is unacceptable without our prior written permission.
You must not withhold or offset rent unless authorized by statute.
We may, at our option, require at any time that you pay all rentand
other sums in cash, certified or cashier's check, money order, or one
monthly check rather than multiple checks. At our discretion, we
may convert any and al] checks via the Automated Clearing House

11.ALLOCATIONS AND EXCLUSIVE USE AREAS.

10.UTILITIES.

 

(ACH) system for the purposes of collecting payment. Rent is not
considered accepted, ifthe payment/ACH is rejected, does not clear,
or is stopped for any reason. We may, but are not required to, accept
rent through direct debit, ACH or other electronic means established
and approved by us. 1f you don’t pay all rent on or before the
3xd_ day of the month, you’ll pay an initial Jate charge of
$__ 35.00 plusalate charge of$___5.00 _ perdayafter
that date until paid in full. Daily late charges will not exceed 15 days
for any single month's rent. You'll also pay a charge of
$ 50.00 for each returned check or rejected electronic
payment, plus initial and daily late charges from due date until we
receive acceptable payment. If you don’t pay rent on time, or fail to
pay any rent, utilities or contractual fees due under a prior lease if
this is a renewal lease, you'll be delinquent and all remedies under
this Lease Contract will be authorized. We'll also have all other
remedies for such violation. All payment obligations under this
Lease Contract shall constitute rent under this Lease Contract.

 

We and you agree that the failure to pay rent timely or the violation
ofthe animal restrictions results in added administrative expenses
and added costs Lo us, the same as if we had to borrow money lo
pay the operating costs of the property necessary to cover such
added costs. We both agree that the late fee and animal violations
provisions are intended to be liquidated damages since the added
costs of late payments and damages in such instances are difficult
to determine. We also both agree that the amount of late rent and
animal violation fees charged are reasonable estimates of the
administrative expenses, costs, and damages we would incur in

such instances. \

All of the foregoing charges will be considered to be additional rent.

We'll pay for the following items, if checked:
il water ) gas ( electricity C1 master antenna
{wastewater Kitrash (Ql Internet service (K) cable TV
1 other utilities

 

Ifthe Lease specifies that some utilities are billed directly to you
by the utility provider, Apartment residents may decide among
themselves whether to put the utilities in the names of one Resident
or all Residents. For utilities that are billed to us by the utility
provider, and which we provide and bill to you (check one): leach
Resident is responsible only for that Resident's proportionate share
Qall Residents are jointly and severally (fully) responsible for the
full cost of these utilities, Your per-person share of any submetered
or allocated utilities for the apartment will be included as an itemized
charge on a monthly billing to you. “Per person” is determined by
the number of co-residents authorized to be living in the apartment
atthe time of the utility billing to you by us or our agent.

Where lawful, all utilities, charges and fees of any kind under this
lease shall be considered additional rent, and if partial payments
are accepted by the Landlord, they will be allocated firstto non-rent
charges and to rent Jast.

 

Resident Name

Exclusive Use Areas

Proportionate
Share of
Monthty Rent

Proportionate
Share for Other
Obligations

Proportionate
Share ofSecurity
Deposit

 

 

Julian Krowski

 

#

Other

 

Bedroom
C) Bedroom #
CYA bedroom to be assigned
by us in the future
Bathroom
(1) Bathroom #__
(A bathroom to be assigned
by us in the future
Parking Space
(C) Parking space(s)
#.

# ——S

CIA parking space to be
assigned by us in the future

a

(add a description of any
other Exclusive Use Area)

 

 

 

 

 

12-INSURANCE,

Our insurance does not cover the loss of or damage to

your personal property. You are [check one]:

() required to buy and maintain renter’s or liability insurance
(see attached addendum) or

C) not required to buy renter’s or liability insurance.

if neither is checked, insurance is not required but is still strongly

recommended, ifnot required, we urge you to get your own insurance

© bow, INetiGnad apartment Adso§dton, Inc. - 7/2019, Florida

for losses due to theft, fire, water damage, pipe leaks and other similar
occurrences. Renter's insurance does not cover losses due toa flood.
In addition, we urge all Tenants, and particularly those residing in
coastal areas, areas near rivers, and areas prone to flooding, to
obtain Flood insurance, Renter’s insurance may not cover damage
to your property due to flooding. A flood insurance resource which
may be available includes the National Flood Insurance Program
managed by the Federal Emergency Management Agency (FEMA).

' Page 3 of 9
DocuSign Envelope ID: 120° 8835-76 16-4EA6-B80CE-CECCF433F2D9

|
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 18 of 35

Special Provisions and “What If” Clauses

13.SPECIAL PROVISIONS. The following special provisions and any
addenda or writtenrules furnished to you at or before signing will
become a part of this Lease Contract and will supersede any
conflicting provisions of this printed Lease Contract form.

See special provisions on the last page

 

 

 

 

 

 

See any additional special provisions.

14. EARLY MOVE-OUT. Unless modified by an addendum, if you:

(1) move out without paying rent in full for the entire Lease
term or renewal period; or

(2) move outat our demand because of your default; or

(3) are judicially evicted.

You will be liable for all rent owed at the time and as it becomes due

under the terms of your lease agreement until the Apartment is
re-rented.

15.REIMBURSEMENT. You must promptly reimburse us for loss,
damage, government fines, or cost of repairs or service in the
Apartment or Apartment community due toa violation ofthe Lease
Contract or rules, improper use, or negligence by you or your guests
or occupants or any other cause not due to our negligence or fault
as allowed by law, except for damages by acts of God to the extent
they couldn't be mitigated by your action or inaction. You'll defend,
indemnify and hold us harmless from all liability arising from your
conductor that of yourinvitees, your occupants, your guests, or our
representatives who at your request perform services not
contemplated in this Lease. Unless the damage or wastewater stoppage
is due tu our negligence, we're not liable for—and you must pay for—
repairs, replacement costs, and damage to the following that result
from you or your invitees, guests, or occupants’ negligence or intentional
acts: (1) damage to doors, windows, or screens; (2) damage from
windows or doors left open; and (3) damage from wastewater stoppages
caused by improper objects in lines exclusively serving your apartment.
We may require payment at any time, including advance payment
of repairs for which you're liable. Delay in demanding sums you owe
is not a waiver

16.CONTRACTUAL LIEN AND PROPERTY LEFT IN APARTMENT.
All property in the Apartment or common areas associated
with the Apartment is (unless exempt under state statute)
subject to a contractual lien to secure payment of delinquent
rent. The lien will attach to your property or your property will
be subject to the lien at the time you surrender possession or
abandon the premises. For this purpose, “Apartment” includes
common areas associated with the Apartment and interior living
areas and exterior patios, balconies, attached garages, and
storerooms for your exclusive use.

Removal After SurrenderorAbandonment. We or law officers
may, at our discretion, remove, dispose and/or store all property
remaining inthe bedroom, Apartment orin conimon areas (including
any vehicles you or any occupant or guest owns or uses) if you
surrender, are judicially evicted or abandon the bedroom or
Apartment.

i

21,.COMMUNITY POLICIES OR RULES. You and all guests and
occupants must comply with any written apartment rules and
community policies, including instructions for care of our property.
Our rules are considered part of this Lease Contract. We may make
reasonable changes to written rules, effective immediately, if they
are distributed and applicable to all units in the apartment
community and do not change dollar amounts on this Lease Contract.

22.LIMITATIONS ON CONDUCT. The Apartment and other areas
reserved for your private use must be kept clean and free of trash,
garbage, and other debris. Trash must be disposed of at least weekly
in appropriate receptacles in accordance with local ordinances.
Passageways may be used only for entry or exit. You agree to keep
all passageways and common areas free of obstructions such as
trash, storage items,and all forms of personal property. No person
shall ride or allow bikes, skateboards, or other similar objects in
the passageways. Any swimming pools, saunas, spas, tanning beds,
exercise rooms, storerooms, laundry rooms, and similar areas must
be used with care in accordance with apartment rules and posted
signs. Glass containers are prohibited in all common areas. You,

Ds

os
oueNaeianayapartment aeogagien. Inc. - 7/2019, Florida

©

 

While You're Livi

THE LANDLORD IS NOT REQUIRED TO COMPLY WITH s,. 715.104.
BY SIGNING THIS RENTAL AGREEMENT, THE TENANT AGREES
THAT UPON SURRENDER, ABANDONMENT, OR RECOVERY OF
POSSESSION OF THE DWELLING UNIT DUE TO THE DEATH OF
THELAST REMAINING TENANT, AS PROVIDED BY CHAPTER 83,
FLORIDA STATUTES, THE LANDLORD SHALL NOT BE LIABLE
OR RESPONSIBLE FOR STORAGE OR DISPOSITION OF THE
TENANT'S PERSONAL PROPERTY.

Storage. We may store, but have no duty to store, property removed
after surrender, eviction, or abandonment of the bedroom or
Apartment, We're not liable for casualty loss, damage, or theft except
for property removed under a contractual lien. You must pay
reasonable charges for our packing, removing, Storing, and selling
any property

17.FALLING TO PAY FIRST MONTH'S RENT. Lf you don’t pay the first
month’s rent when or before the Lease Contract begins, or any other
rent due under this lease we may end your right of occupancy and
recover damages, attorney's fees, court costs, and other lawful
charges.

18.RENT INCREASES AND LEASE CONTRACT CHANGES. No rent
increases or Lease Contract changes are allowed before the initial
Lease Contract termi ends, except for changes allowed by any special
provisions in the Lease Contract, by a written addendum or
amendment signed by you and us, or by reasonable changes of
apartment rules allowed under the provisions herein.

19. DELAY OF OCCUPANCY. If occupancy is or wil] be delayed for
construction, repairs, cleaning, or a previous resident's holding
over, we're nol responsible for the delay. The Lease Contract will
remain in force subject to: (1) abatement of rent on a daily basis
during delay; and (2) your right to terminate as set forth below.
Termination notice must be in writing. After termination, you are
entitled only to refund of deposit(s) and any rent paid, Rent abatement
or Lease Contract termination does not apply if delay is for cleaning
or repairs that don’t prevent you from occupying the Apartment.

lf there is a delay and we haven't given notice of delay as set forth
immediately below, you may terminate up to the date when the
Apartment is ready for occupancy, but not later.

(1) we give written notice to any of you when or after the initial
term as set forth in the Lease Contract—and the notice states
that occupancy has been delayed because of construction ora
previous resident's holding over, and that the Apartment will
be ready ona specific date—you may terminate the Lease
Contract within 3 days of your receiving the notice, but not later.
lf we give written notice to any of you before the initial term as
set forth in the Lease Contract and the notice states that
construction delay is expected and that the Apartment will be
ready for you to occupy on a specific date, you may terminate
the Lease Contract within 7 days after any of you receives
written notice, but not later. The readiness date is considered
the new initial term as set forth in the Lease Contract for al]
purposes, This new date may not be moved to an earlier date
unless we and you agree.

20.DISCLOSURE RIGHTS. If someone requests information on you
or your rental history for law-enforcement, governmental, or
business purposes, we may provide it. At our request, any utility
provider may give us information about pending or actual connections
or disconnections of utility service Lo your Apartment.

(2)

ng in the Apartment

your occupants, or guests may not anywhere in the apartment
community: use candles or use kerosene lamps or kerosene heaters
without our prior written approval; cook on balconies or outside;
or solicit business or contributions. Conducting any kind of business
(including child care services) in your apartment or in the
apartment community is prohibited—except that any lawful business
conducted “at home” by computer, mail, or telephone is permissible
if customers, clients, patients, or other business associates do not
come to your apartment for business purposes. We may regulate:
(1) the use of patios, balconies, and porches; (2) the conduct of
furniture movers and delivery persons; and (3) recreational activities
in common areas. You'll be liable to us for damage caused by you or
any guests or occupants.

We may exclude and/or“No Trespass” from the apartment conimunity
guests or others who, in our judgment, have been violating the law,
violating this Lease Contract or any apartment rules, or disturbing
other residents, neighbors, visitors, or owner representatives. We
may also exclude from any outside area or common area a person
who refuses to show photo identification or refuses to identify

 

Page 4 of 9
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 19 of 35

DocuSign Envelope ID: 120F8835-7E16-4EA6-80CE-CECCF433F2D9

himself or herself as a resident, occupant, or guest of a specific
resident in the community. Tenant agrees that landlord reserves

the right to trespass any non-tenant from the leased premises and
common areas,

You agree to notify us if you or any occupants are convicted of any
felony, or misdemeanor involving a controlled substance, violence
to another person or destruction of property. You also agree to
notify us if you or any occupant registers as a sex olfender in any
state. Informing us of criminal convictions or sex offender registry
does not waive our right to evict you.

23.PROHIBITED CONDUCT. You, your occupants or guests, or the

24.PARKING.

guests ofany occupants, may not engage in the following activities:
behaving in a loud or obnoxious manner; disturbing or threatening
the rights, comfort, health, safety, or convenience of others (including
our agents and employees) in or near the apartment community;
disrupting our business operations; manufacturing, delivering,
possessing with intent to deliver, or otherwise possessing a controlled
substance or drug paraphernalia; engaging in or threatening
violence; possessing a weapon prohibited by state law; discharging
a firearm in the apartment community: displaying or possessing a
gun, knife, or other weapon inthe common urea in a way that may
alarm others; engagingincriminalactivity that threatens the health,
safety, or right to peaceful enjoyment of others in or near the
apartment community {regardless of arrest or conviction); storing
anything in closets having gas appliunces; tampering with utilities
or telecommunications; bringing hazardous materials into the
apartment community; or injuring our reputation by making bad
faith allegations against us to others. You agree to communicate
and conduct yourself at ali times in a lawful, courteous, and
reasonable manner when interacLling with our employees, agents,
independent contractors, and vendors; other residents, occupants,
guests or invilees; or any other person on the premises. You agree
not to engage in any abusive behavior, either verbal or physical, or
any form of intimidation or aggression directed at our employees,
agents, independent contractors, and vendors; other residents,
occupants, guests or invitees; or any other person on the premises.
If requested by us, you agree to conduct al! further business with
us in writing. Any violation of this paragraph shall be a material
breach of this Lease and will entitle us to exercise all rights and
remedies under the lease and law.

We may regulate the time, manner, and place of parking
all cars, trucks, motorcycles, bicycles, boats, trailers, recreational
vehicles, and storage devices by anyone. We may have unauthorized
or illegally parked vehicles towed under an appropriate statute. A

vehicle is unauthorized or illegally parked in the apartment
community if it:

(3
(2)
(3)

has a flat tire or other condition rendering it incperable; or

is on jacks, blocks or has wheel(s) missing: or

has no current license plate or no current registration and/or
inspection sticker; or

takes up more than one parking space; or

belongs to a resident or occupant who has surrendered or
abandoned the apartment; or

is parked in a marked handicap space without the legally
required handicap insignia: or

is parked in space marked for manager, staff, or guest at the
office; or

(8} blocks another vehicle from exiting; or

(9) is parked ina fire lane or designated “no parking” area: or
(10) is parked in a space marked for other resident(s) or unit(s); or
(11) is parked on the grass, sidewalk, or patio; or

(12) blocks garbage trucks from access to a dumpster; or

(13) belangs toa resident and is parked ina visitor or retail parking
Space.

(4)
(5)

(6)
(7)

25.RELEASE OF RESIDENT. Unless you're entitled to terminate your

26.MILITARY PERSONNEL CLAUSE.

©

 

tenancy under the provisions herein, or by separate addendum, you
won't be released from this Lease Contract for any reason—including
but not limited to voluntary or involuntary school withdrawal or
transfer, voluntary or involuntary job transfer, marriage, separation,
divorce, reconciliation, loss of co-residents, loss of employment,
bad health, death or property purchase.

Any “servicemember" as defined
in Fla, Stat. §83.43(14) and Fla, Stat. §250.01 may terminate his or
her tenancy by providing us with a writlen notice of termination
to be effective on the date stated in the notice that is at least 30 days
after our receipt of the notice if the criteria as specified in Fla, Stat.
§83.682 are met. Your notice to us must be accompanied by either
a copy of the official military orders or a written verification signed
by the servicemember’s commanding officer.

After your move out, we'll return your security deposit, less lawful
deductions. Ifyou or any co-resident is adependent ofaservicemember
covered by the U.S. Servicemembers Civil Relief Act, this Lease

DS os
019 Nasionayapartment apogaion Ine. - 7/2019, Florida

 

27.

Contract may not be terminated under this paragraph without
applying to a court and showing that your ability to comply with
the Lease Contract is materially affected by reason of the
servicemember's military service, Upon termination of your tenancy
under this paragraph, the tenant is liable for prorated rent due
through the effective date of the termination payable at such time
as would have otherwise been required by the terms of the lease.
The tenant is not liable for any other rent or damages due to the
early termination of the tenancy as provided for in this paragraph.

RESIDENT SAFETY AND PROPERTY LOSS. Youandall occupants
and guests must exercise due care for your own and others’ safety
and security, especially in the use of smoke detectors and carbon
monoxide detectors, keyed deadbolt locks, keyless bolting devices,
window latches, and other uccess contro/ devices.

Smoke Detectors and Carbon Monoxide Detectors. We'll furnish
smoke detectors and carbon monoxide detectors onty if required
by statute, and we'll test Lhem and provide working balteries when
you first take possession. After that, you must test the smoke
detectors and the carbon menoxide detectors on a regular basis,
you must pay for and replace batteries as needed, unless the law
provides otherwise. We may replace dead or missing batteries at
your expense, without prior notice to you. You must immediately
report smoke-detector and carbon monoxide detector malfunctions
to us. Neither you nor others may disable neither the smoke detectors
nor the carbon monoxide detectors. If you damage or disable the
smoke detector or carbon monoxide deleclors or remove a battery
without replacing it with a working battery, you may be liable to us
understate statute for $100 plus one month's rent, actual damages,
and attorney’s fees. If you disable or damage the smoke detector
and carbon monoxide detectors, or fail to replace a dead battery or
report malfunctions to us, you will be liable to us and others for any
loss, damage, or fines from fire, smoke, or water.

Casualty Loss. We're not liable to any resident, guest, or occupant
for personal injury or damage or !oss of personal property from any
cause, including but not limited to: fire, smoke, rain, flood, water
and pipe leaks, hail, ice, snow, lightning, wind, explosions, earthquake,
interruption of utilities, theft, or vandalism unless otherwise
required by law. We have no duty co remove any ice, water, sleet, or
snow but may remove any amount with or without natice. During
freezing weather, you must ensure that the temperature in the
apartment is sufficient to make sure that the pipes do not freeze
(we suggest at least 50 degrees). !f the pipes freeze or any other
damage is caused by your failure to properly maintain the heatin
your apartment, you'll be liable for damage to our and other's
property, and you specifically agree to indemnify landlord for any
claims, damages, actions and causes of action resulting from your
negligence. If you ask our representatives.to perform services not
contemplated in this Lease Contract, you willindemnify us and hold
us harmless from ail liability for those services.

Crime orEmergency. Dial 911 orimmediately call local medical
emergency, fire, or police personnel in case of accident, fire, smoke,
or suspected criminal activity or other emergency involving
imminent harm. You should then contact our representative. We're
not obliged to furnish security personnel, security tighting, security
gates or fences, or other forms of security. IF we provide any access
control devices or security measures upon the property, they are
not a guarantee to prevent crime or to reduce the risk of crime on
the property. You agree that no access control or security measures
can eliminate all crime and that you will not rely upon any provided
access control or security measures as a warranty or guarantee of
any kind. We disclaim any express or implied warranties of security.
We're not responsible for obtaining criminal-history checks on any
residents, occupants, guests, or contractors in the apartment
community. IFyou orany occupant or guest is affected by a crime,
you must make a written report to our representative and to the
appropriate local law-enforcement agency. You must also furnish
us with the law-enforcement agency’s incident report number upon
request.

Fire Protection. Please check only one box: LD Fire protection is
NOT available or Q Fire protection IS AVAILABLE. Description of
fire protection available (not applicable unless the box is checked):

Hl Sprinkler System in apartment

) Sprinkler System in common areas
) Smoke detector

(Carbon monoxide detector

) Fire extinguisher
( Other (Describe):

Building, Housing, or Health Codes. We will comply with the
requirements of applicable building, housing, and health codes. If
there are no applicable building, housing, or health codes, we will
maintain the roofs, windows, screens, doors, floors, steps, porches,
exterior walls, foundations, and al] other structural componentsin

 

Page 5of9
|
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 20 of 35

DocuSign Envelope ID: 120F8835-7E 16-4E46-80CE-CECCF433F2D9

28.CONDITION OF THE PREMISES AND ALTERATIONS.

29.

©

 

good repair and capable of resisting normal] forces and loads, and
the plumbing in reasonable working condition. However, we are not
responsible for the repair of conditions created or caused by the
negligent or wrongful act or omission af you, a member of your
family, or any other person on the premises, inthe apartment, orin
the common areas of the apartment communiry with your consent.

You accept
the apartment, fixtures, and furniture us is, except for conditions
materially affecting the health or safety of ordinary persons. We
disclaim uff implied warranties. You'll be given an Inventory and
Condition form on or before move-in. You must note on the form all
defects or damage and return it to vur representative, Otherwise,
everything will be considered to be in a clean, safe, and good working
condition.

You must use customary diligence in maintaining the apartment
and not damaging or littering the common areas. Unless authorized
by statute or by us in writing, you must not perform any repairs,
painting, wallpapering, carpcting, ¢leclrical changes, or otherwise
alter our property, No holes or stickers are allowed inside or outside
the apartment. But we'll permit a reasonable number of small nail
holes for hanging pictures on sheetrock wails and in grooves of
wood-paneled walls, unless our rules state olherwise. No water
furniture, washing machines, additional phane or TV-cable outlets,
alarm systems, or lock changes, additions, or rekeying is permitted
unless statutorily allowed or we've consented in writing. You may
install a satellice dish or antenna provided you sign our satellite
dish or antenna lease addendum which complies with reasonable
restrictions allowed by federal law. You agree not to alter, damage,
or remove our property, including alarm systems, smoke detectors
and carbon monoxide detectors, furniture, telephone and cable TV
wiring, screens, locks, and access control devices. When you move
in, we'll supply light bulbs for fixtures we furnish, including exterior
fixtures operated from inside the apartment; after that, you'll replace
them at your expense with bulbs of the same type and wattage. Your
improvements and/or added fixtures to the apartment (whether or
not we consent) become ours unless we agree otherwise in writing.

Pest Control. We will make reasonable provisions for the
extermination of rats, mice, roaches, ants, wood destroying
organisms, and bed bugs. Ifyou are required to vacate the premises
for such extermination, we shall not be liable for damages, but rent
shall be abated. If you are required to vacate in order to perform
pest control or extermination services, you will be given seven (7)
days written notice of the necessity to vacate, and you will not be
required to vacate for more than four (4) days. We may still enter
your apartment as provided under the provisions of this Lease
Contract and F.S. 83.53 or upon 12 hours notice to perform pest
control or extermination services which do not require you to vacate
the premises. You must comply with all applicable provisions of
building, housing and health codes and maintain the apartment and
adjacent common areas in a clean and sanitary manner. You must
properly dispose of and promptly remove all of your garbage so as
to prevent foul odors, unsanitary conditions, or infestation of pests
and vermin in your apartment, adjacent common areas (such as
breezeways), and other common areas of the apartmentcommunity,

Waterbeds. You are allowed to have a waterbed or flotation
bedding systems provided it complies with any applicable building
codes and provided that you carry flotation or renter’s insurance
which covers any damages which occur as a result of using the
waterbed or flotation bedding system. You must provide us witha
copy of the policy upon request. You must also name us as an
additional insured at our request.

REQUESTS, REPAIRS, AND MALFUNCTIONS. IF YOU OR ANY
OCCUPANT NEEDS TO SEND A NOTICE OR REQUEST— FOR EXAMPLE,
FOR REPAIRS, INSTALLATIONS, SERVICES, OR SECURITY RELATED
MATTERS—IT MUST BE SUBMITTED THROUGH EITHER THE
ONLINE TENANT/MAINTENANCE PORTAL, OR SIGNED AND IN
WRITING AND DELIVERED TO OUR DESIGNATED REPRESENTATIVE
(except in case of fire, smoke, gas, explosion, overflowing sewage,
uncontrollable running water, electrical shorts, or crime in progress).
Our written notes on your oral request do not constitute a written
request from you. A request for maintenance or repair by anyone

residing in your bedroom or apartment constitutes a request from
all co-residents.

Our complying with or responding to any oral request regarding
security or non-security matters doesn't waive the strict requirement
for written notices under this Lease Contract. You must promptly
notify us in writing of: water leaks; electrical problems:
malfunctioning lights; broken or missing locks or latches; and other
conditions that pose a hazard to property, health, or safety. We may
change or install utility lines or equipment serving the apartment
ifthe work is done reasonably withoul substantially increasing your
utility costs. We may turn off equipment and interrupt utilities as

BS Ds

oaayNasianayapartment A4sogiquton, Inc. - 7/2019, Florida

Le

 

needed to avoid property damage or to perform work. If utilities
malfunction or are damaged by fire, water, or similar cause, you
must notify our representative immediately. Air conditioning
problems are not emergencies. Ifair conditioning or other equipment
malfunctions, you must notify our representative as soonas possible
ona business day. We'll act with customary diligence to make repairs
and reconnections. Rene will not abate in whale or in part.

If we believe that fire, catastrophic damage, extermination issues,
mald and mildew or any habitability issues whatsoever is substantial,
or that performance of needed repairs puses a danger to you, we
may terminate your tenancy within a reasonable time by giving you
written notice.

30.ANIMALS. Noanimals (including mammals, reptiles, birds, fish,
rodents and insects} are allowed, even temporarily, anywhere in
the apartment orapartment community unless we've so authorized
in writing. lf we allow an animal, you must sign a separate animal
addendum, which may require additional deposits, rents, fees or
other charges. An animal deposit is considered a general security
deposit. You must remove an unauthorized animal within 24 hours
of notice from us, or you will be considered in default of this Lease
Contract. We will authorize assistance animals needed because of
a disability for you, your guests, and ocCupants pursuant to the
parameters and guidelines established by federal, state, and local
Fair Housing laws. We may require a written statement from a
qualified professional verifying the need for the support and/or
service animal. You must not feed stray or wild animals.

If you or any guest or occupant violates animal restrictions (with
or without your knowledge), you'll be subject to charges, damages,
eviction, and other remedies provided in this Lease Contract. [fan
animal has been in the apartment at any time during your term of
occupancy {with or without our consent), we'll charge you for
defleaing, deodorizing, and shampooing. Initial and daily animal-
violation charges and animal-removal charges are liquidated
damages for our time, inconvenience, and overhead (except for
attorney's fees and litigation costs) in enforcing animal restrictions
and rules. We may remove an unauthorized animal by (1) leaving.
in a conspicuous place in the apartment, a 24-hour written notice
of intent to remove the animal, and (2) following the procedures of
this Lease Contract. We may keep: or kennel the animal or turn it
over to a humane society or local authority. When keeping or
kenneling an animal, we won't be liable for loss, harm, sickness, or
death of the animal unless due to our negligence. We'll return the
animal to you upon request if it has not already been turned over
toa humane society or local authority. You must pay for the animal's
reasonable care and kenneling charges. We have no lien on the
animal for any purpose.

31.WHEN WE MAY ENTER. Pursuant to Fla. Stat. §83.53, we may
enter the dwelling unit at any time for the protection or preservation
ofthe premises, inthe case of an emergency, or if you unreasonably
withhold consent. If you or any co-resident, guest or occupant is
present, then repairers, servicers, contractors, our representatives,
or other persons listed in (2) below may peacefully enter the bedroom
or apartment at reasonable times for the purposes listed in (2)
below. IFnobody is in the bedroom or apartment, then such persons
may enter peacefully and at reasonable times by duplicate or master
key (or by breaking a window or other means when necessary) if:

{1) we provide you with written notice to enter at least 12 hours
prior to the entry to take place between the hours of 7:30 a.m.
and 8:00 p.m.; and

(2) entry is for: responding to your or any co-resident’s request;
making repairs or replacements; estimating repair or
refurbishing costs; performing pest control; doing preventive
maintenance; checking for water leaks; changing filters: testing
or replacing smoke detector and carbon monoxide detector
batteries; retrieving unreturned tools, equipment, or appliances;
preventing waste of utilities; exercising our contractual lien;
leaving notices; delivering, installing, reconnecting, or replacing
appliances, furniture, equipment, or security devices; removing
or rekeying unauthorized access control devices; removing
unauthorized window coverings; stopping excessive noise;
removing health or safety hazards (including hazardous
materials), or items prohibited under our rules; removing
perishable foodstuffs if your electricity is disconnected;
removing unauthorized animals; disconnecting utilities
involving bona fide repairs, emergencies or construction;
retrieving property owned or leased by former residents;
inspecting when immediate danger to person or property is
reasonably suspected; allowing persons to enter as you
authorized in your rental application (if you die, are incarcerated,
etc.); allowing entry by a law officer with a search or arrest
warrant, or in hot pursuit; showing apartment to prospective
residents (after move-out or vacate notice has been given);

Page 6 of 9
; |
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 21 of 35

DocuSign Envelope ID: 120F 8895-76 16-4 EA6-80CE-CECCF433F2D9

32.NOTICES.

33.REPLACEMENTS AND SUBLETTING.

34.RESPONSIBILITIES OF OWNER.

35.DEFAULT BY RESIDENT.

©

 

showing apartment to government representatives for the
limited purpose of determining housing and fire ordinance
compliance, and to lenders, appraisers, contractors, prospective
buyers, or insurance ayents; or any olher reasonable business
purpose, ,

Notices and requests from you or any co-resident or
occupant of the apartment constitute notice from all co-residents.
Your notice of Lease Contract termination or intent to move out
must be signed by you,

Anotice from us to you ta pay sums owed only by you, or regarding
sale of property that belongs only to you or that was in your
possession and care, will be addressed to you only. A notice from
us that is intended only for you will be addressed only ta you. A
notice intended by us for all co-residents in your apartment may be
addressed to “all residents” of your apartment, A notice intended
by us for all residents in the apartment community may be addressed
to “all residents.” ,

 

Repla

Replacing a resident, sub-
letting, assignment, or granting a right or license to occupy is allowed
only when we expressly consent in writing.

Procedures for Replacement. if we approve a replacement
resident, then, at our option: (1) the replacement resident mustsign
this Lease Contract with or without an increase in the total security
deposit; or (2) the remaining and replacement residents must sign

cements

an entirely new Lease Contract. Unless we agree otherwise in writing,
your security deposit will automatically transfer to the replacement
resident as of Lhe date we approve. The departing resident will no
longer have a right to occupancy or a security deposit refund, but
will remain liable for the remainder of the original Lease Contract
term unless we agree otherwise in writing—even if a new Lease
Contract is signed.

[ Responsibilities of Owner and Resident

We'll act with customary
diligence to:

(1) keep common areas reasonably clean, subject to this Lease
Contract;

(2) maintain fixtures, Furniture, hot water, heating and A/C
equipment;

(3} comply with applicable federal, state, and local laws regarding
safety, sanitation, and fair housing; and

(4) make all reasonable repairs, subject to your obligation to pay
for damages for which you are liable.

if we violate any of the above or other material provisions of the
lease, you may terminate this Lease Contract and exercise other
remedies under state statuLe only as Jollows:

(a) you must make a written request for repair, maintenance, or
remedy of the condition to us, specifying how we have failed to
comply with Florida law or with the material provisions of this
lease and indicating your intention to terminate the lease if the
violation is not corrected within seven (7) days after delivery
of the notice;

(b) after receiving the request, we have a reasonable time torepair
orremedy the condition, considering the nature of the problem
and the reasonable availability of materials, labor, and utilities;

(c) ifour failure to comply with Florida Jaw or material provisions
ofthe rental agreement is due to causes beyond our control and
we have made and continue to make every reasonable effortto
correct the failure to comply, you may also exercise other
statutory remedies.

All rent must be current at the time you give us notice of
noncompliance.

You'll be in default if you or any guest
or occupant violates any terms of this Lease Contract including but
not limited to the following violations: (1) you don’t pay rent or other
amounts that you owe when due; (2) you or any guest or occupant
violates this Lease Contract, apartment rules, or fire, safety, health,
orcrimina! laws, regardless of whether or where arrest or conviction
occurs; (3) you abandon the apariment; (4) you give incorrect or
false answers in arental application; (5) you or any occupant is
arrested, convicted, or given deferred adjudication for a felony
offense involving actual or potential physical harm to a person, or
involving possession, manufacture, or delivery of a controlled
substance, marijuana, or drug paraphernalia under state statute;
or (6) any illegal drugs or paraphernalia are found in your apartment.

Termination of Rental Agreement - Your Failure to Pay Rent
Due. Ifyou default by failing to pay rent when due and the default
continues for three (3) days, not counting Saturday, Sunday, and
court-observed legal holidays, after delivery of a written demand
for payment of the rent or possession of the premises, we may
terminate the rental agreement. Termination of this lease for non-
payment of rent, or termination of your possession rights, filing of
an action for possession, eviction, issuance of a writ of possession,
or subsequent reletting doesn’t release you [rom liability for future
rent or other lease obligations.

Termination of Rental Agreement - Your Failure to Comply with
F.S, 83.52 or Material Provisions of the Lease.

(1) Ifyou default by materially failing to comply with F.S, 83.52 or
materia! provisions of this lease, the rules and regulations, or
any addenda (other than failure to pay rent due), and the non-
compliance is ofa nature that YOU SHOULD NOT BE GIVEN AN

 

OPPORTUNITY TO CURE or ifyour non-compliance CONSTITUTES

DS
o9,nidtignayApartment Agsogt

ps
ion, Inc. - 7/2019, Florida

 

A SECOND OR CONTINUING NON-COMPLIANCE WITHIN
TWELVE (12)MONTHS OF A SIMILAR VIOLATION, we may
terminate the lease by delivering written notice specifying the
nature of the non-compliance and our intention to terminate
the lease. Upon receiving such a lease termination notice without
opportunity to cure or constituting a second violation within
12 months, you will have seven (7) days from delivery of the
notice to vacate the apartment and premises. Examples of non-
compliance which are without opportunity to cure include, but
are not limited to, destruction, damage, or misuse of our or
other resident's property by your intentional acts ora subsequent
or continued unreasonable disturbance.

(2) lf you default by materially failing to comply with F.S. 83.52 or
material provisions of this lease, the rules and regulations, or
any addenda (other than failure to pay rent due), and the non-
compliance is of a nature that YOU SHOULD be given an
opportunity to cure it, we may deliver a written notice to you
specifying the nature of the non-compliance and notifying you
that unless the non-compliance is corrected within seven (7)
days of delivery of the notice, we may terminate the lease. If
you fail to correct the violation within seven (7) days of receiving
such notice or if you repeat same conduct or conduct ofa similar
nature within a twelve (12) month period, we may terminate
your lease without giving you any further opportunity to cure
the non-compliance as provided above. Examples of non-
compliance in which we will give you an opportunity to cure
the violation include, butare not limited to, unauthorized pets,
guests, or vehicles, parking in an unauthorized manner, or failing
to keep the apartment and premises clean and sanitary. We will
also have all rights under Florida law and this lease to tow or
remove improperly parked vehicles in addition to our remedy
of terminating the lease for such violations.

Termination of this lease for non-compliance with F.S. 83.52 or
material provisions of the lease, termination of your possession
rights, filing ofan action [or possession, eviction, issuance ofa writ
of possession, or subsequent reletting doesn't release you from
liability for future rent or other lease obligations.

Holdover. You or any occupant, invitee, or guest must not hold
over beyond the date contained in your move-oul notice or our notice
to vacate (or beyond a different move-out date agreed to by the
parties in writing). Ifa holdover occurs, then: (1) holdover rentis
due in advance ona daily basis and may become delinquent without
notice or demand; (2) we may file a holdover eviction lawsuit
pursuant to Fla. Stat. §83.58 to recover possession of the dwelling
unit, double the amount of rent due for each day that you continue
to holdover and refuse to surrender possession during the holdover
period, breach of contract damages, attorney fees and court costs
as may be applicable; or (3) at our option, we may extend the Lease
Contract term—for up to one month from the date of notice of Lease
Contract extension—by delivering written notice to you or your
apartment while you continue to hold over,

Other Remedies. We may report unpaid amounts to credit
agencies. If we, ora third-party debt collector we use, try to collect
any money you owe us, you agree that we or the debt collector may
call you on your cell phone and may use an automated dialer, Ifyou
default and move out early, you will pay us any amounts stated to
be rental discounts in the special provisions, in addition to other
suims due. Upon your default, we have all other legal remedies under
state statute. Unless a party is seeking exemplary, punitive,
sentimental or personal-injury damages, the prevailing party may

Page 7 of 9
|
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 22 of 35

DocuSign Envelope ID: 120F8835-7F 16-4EA6-80CE-CECCF433F2D9

36.

©

recover from the non-prevailing party attorney's fees and all other
litigation costs. Attorney fees and all other expenses shall be deemed
“costs”. Lale charges are liquidated damages for our time,
inconvenience, and overhead in collecting late rent (but are not for
attorney’s fees and litigation costs). All unpaid amounts bear 18%
interest per year from due date, compounded annually. You must
pay all collection-agency fees if you fail to pay all sums due within
10 days after we mail youa letter demanding payment and stating
that collection agency fees will be added if you don’t pay all sums
by that deadline. Unless modified by Addendum, you will also be
liable for a)] of our actual damages related to your breach of the
Lease Contract.

Choice of Remedies and Mitigation of Damages. If you move
oul early, you'll be subject to all provisions herein and all olher
remedies. If we regain possession of the apartment as a result of
your breach of the lease, or because you surrendered possession of
the apartment, or because you abandoned possession of the
apartment, or because we obtained possession Lhrough eviction
proceedings, unless modified by Addendum, we may either (a) treat
the lease as terminated and re-take possession FOR OUR OWN
ACCOUNT; (b) re-take possession of the apartment FOR YOUR
ACCOUNT and attempt in good faith to re-let it on your behalf; or
(c) take no action to obtain possession or re-let the apartment and
continue to collectrent from you as it comes due. If we take possession
ofthe apartment for our own account, then you wilk have no further

liability for rents under the remainder of Lhe lease. If we take.

 

possession of the apartment for your account and attempt to re-let
it, you will remain liable for the difference between the rental
remaining due under the lease and the amount we are able to recover
by making a good faith effort at re-letting the premises on your
behalf. We are not required to make an election of which remedies
we choose to pursue nor notify you of which remedies we will select.

Landlord Remedies. if you fail to pay amounts due under this
Lease Contract, or otherwise breach this Lease Contract, we (atour
option), may choose to terminate the tenancy of you and your
occupants (if any). If only one Resident has breached the Lease
Contract, and if we elect to terminate the tenancy of only the
breaching Resident, the remaining residents agree Lo cooperate
with us in terminating the tenancy of the breaching Resident. If we
are able to locate a replacement Resident, the remaining Residents
agree to cooperate with us in placing a replacement Resident in the
Apartment, and will execule a Lease amendment Lo add the
replacement Resident as an authorized Co-Resident,

Disclaimer: ifthereisa breach of this Lease Contract and the law
does not allow us to evict only the breaching resident, all co-residents
may be evicted if only one resident breaches this Lease Contract.

Remedies Cumulative. Except where limited or prohibited by
law, any remedies set forth herein shall be cumulative, in addition
to, and notin limitation of, any other remedies available to Landlord
under any applicable law,

[ General Clauses

MISCELLANEOUS, Youunderstand and acknowledge that neither
we nor any of our representatives have authority to make any
statements, promises or representations in conflict with or in
addition to the information contained in this Lease Contract or by
a separate written agreement signed by you and us, and we hereby
specifically disclaim any responsibility for any such statements,
promises or representations. You acknowledge that you have not
relied upon any such statements, promises or representations in
signing this Lease Contract and waive any rights or claims arising
from any such statements, promises or representations, Any current
or prior understandings, statements, representations and
agreements, oral or written, including but not limited to, renderings
or representations in brochures, advertising or sales materials and
oral statements of ourrepresentatives, if not specifically expressed
in this Lease Contract, Addenda or separate writing, are void and
have no effect. You acknowledge and agree that you have not relied
onany such items or statements in signing this Lease Contract. Our
representatives (including management personnel, employees, and
agents) have no authority to waive, amend, or terminate this Lease
Contract or any part of it, unless in writing, and no authority to
make promises, representations, or agreements that imipose security
duties or other obligations on us or our representatives unless in
writing. Any dimensions and sizes provided lo you relating to the
apartmentare only approximations or estimates as actual dimensions
and sizes may vary. No action or omission of our representative will
be considered a waiver of any subsequent violation, default, or time
or place of performance. Our not enforcing or belatedly enforcing
written-notice requirements, rental due dates, liens, or other rights
isn't a waiver under any circumstances, Except when notice or
demand is required by statute, you waive any notice and demand
for performance from us if you default. Written notice to or from
our managers constitutes natice to or from us. Any person giving a
notice under this Lease Contract should retain a copy of the memo,
letter or fax that was given. Fax or electronicsignatures are binding.
All notices must be signed.

Exercising one remedy won't constitute an election or waiver of
other remedies. Unless prohibited by law or the respective insurance
policies, if you have insurance covering the apartment or your
personal belongings at the time you or we suffer or allege a loss, you
and we agree to waive any insurance subrogation rights. All) remedies
are cumulative. No employee, agent, or management company is
personally liable for any of our contractual, statutory, or other
obligations merely by virtue of acting on our behalf, All provisions
regarding our non-liability or non-duty apply to our employees,
agents, and management companies. This Lease Contract binds
subsequent owners. Neither an invalid clause nor the omission of
initials on any page invalidates this Lease Contract. All notices and
documents may be in English and, at our option, in any language
that you read aor speak. All provisions regarding our non-liability
and non-duty apply to our employees, agents, and management
companies. This Lease Contractis subordinate or superior to existing
and future recorded mortgages, at lender's option. All Lease Contract

obligations must be performed in the county where the apartment
is located.

RADON GAS: Weare required by Florida Statute 404.056(5) to

give the following notification to you. “Radon is a naturally occurring

radioactive gas that, when it has accumulated in a building in

sufficient quantities, may present health risks to persons who are

exposed to it over time. Levels of radon that exceed federal and state
Ds

ps
019,/Natiqna artment Assoetation, Inc. - 7/2019, Florida
Se

 

guidelines have been found in buildings in Florida. Additional
information regarding radon gas and radon testing may be obtained
from your county health department.”

WAIVER OF JURY TRIAL. In order to minimize legal expenses
and, to the extent allowed by law, you and we agree that the trial of
any lawsuit based on statute, common law, equity, tort, personal
injury, contract and/or in any way related to this Lease Contract,
related to your tenancy, and/or related to your relationship with
us, shall be to a judge and nota jury. YOU AND WE VOLUNTARILY
WAIVE ANY RIGHT TO AJURY TRIAL.

CONDOMINIUM OR HOME OWNERS ASSOCIATION RULES: To the
extent applicable, you acknowledge that you have reviewed,
understand and will abide by any Condominium or Home Owner
Association Rules and Regulations ("HOA Rules”) that may be in
effect and promulgated from time ta time. Your failure to abide by
any HOA Rules is a material breach of this Lease Contract. A copy
of the HOArules is on file at the office.

Alldiscretionary rights reserved for us within this Lease Contract
or any accompanying addenda are at our sole and absolute discretion.

You affirmatively state that you are not a criminal sex offender.

Obligation to Vacate. If we provide you with a notice to vacate,
or if you provide us with a written notice to vacate or intent to
move-out in accordance with the Lease Terms paragraph, and we
accept such written notice, then you are required to vacate the |
Apartment and remove all of your personal property therefrom at
the expiration of the Lease term, or by the date set forth in the notice
to vacate, whichever date is earlier, without further notice or demand
from us.

Although the property may currently be providing cable on a bulk
basis to the resident, the property may, with 30 days notice to the
resident, cease providing cable and the resident will contract directly
with the cable provider for such services.

FORCE MAJEURE: If we are prevented from completing
performances of any obligations hereunder by an act of God, strikes,
epidemics, war, acts ofterrorism, riots, flood, fire, hurricane, tornado,
sabotage, or other occurrence which is beyond the control of the
parties, then we shall be excused from any further performance of
obligations and undertakings hereunder, to the full extent allowed
under applicable law. '

Furthermore, if such an event damages the property to materially
affect its habitability by some or all residents, we reserve the right
to vacate any and all Jeases and you agree to excuse us from any
further performance of obligations and undertakings hereunder.
to the Full extent allowed under applicable law.

Consent to Solicitation. To the extent permitted by applicable
law, you hereby expressly authorize us, our representative(s), and
any collection agency or debt collector (hereinafter collectively
referred to as the “Authorized Entities”) to communicate with you.
The communication may be made through any method for any reason
related to amounts due and owing under this Lease. You authorize
any and all of the communication methods even if you will incur a
fee or a cost to receive such communications. You further promise
to immediately notify the Authorized Entities if any telephone
number or emai) address or other unique electronic identifier or
mode that you provided to any Authorized Entity changes or is no
longer used by you.

Page 8 of9
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 23 of 35

DocuSign Envelope ID: 120F8835-7E16-4EA6-80CE-CECCF433F2D9

37.PAYMENTS. Payment ofal] sums is an independent covenant. At third party checks or any altempted partial payment of rent or other
our option and without notice, we may apply money received (other payments.

than sale proceeds under the provisions herein or utility payments 38.ASSOCIATION MEMBERSHIP. We represent that either: (1) we
subject to governmental regulations) first to any of your unpaid or; (2) the management company that represents us, is at the time
obligations, then to current rent— regardless of notations on checks of signing this Lease Contract or a renewal of this Lease Contract,
or money orders and regardless af when the obligations arose. All a member of both the National Apartment Association and any
sums Other than rent are due upon our demand. After the due date, affiliated state and local apartment (multi-housing) associations
we do not have to accept the rent or any other payments, We do not for the area where the apartment is located,

have to acceptand may rejecl, al any time and al our discretion, any

 

 

When Moving Out |
39.MOVE-GUT NOTICE. Unless you are moving oul on the Lease | 41.CLEANING. You mustthoroughly clean the apartment, including
Contract term ending date, you must give our representative advance doors, windows, furniture, bathrooms, kitchen appliances, patios,

written nocice of your intention to vacate as required by the
paragraph 4 (Lease Term). [f you move out prior to the end of the move-out cleaning instructions if they have been provided. If you
lease Lerm, your notice does nolact as a release of liability for the don’t clean adequately, you'll be liable for reasonable cleaning
full term of the Lease Contract. You will still be liable for the entire charges.

Lease Contract term ifyou move out early (see paragraph 25 - Release 42.MOVE-OUTINSPECTION. Youshould meet wilh our representative
of Resident) except if you are able to terminate the Lease Contract

balconies, garages, Carports, and storage rooms. You must follow

. ‘ for a move-out inspection. Our representative has no authority to
ee Recah Ae tea paren Oat Pay vee Outs a bind or limit us regarding deductions for repairs, damages, or
oe as t eters tL OG EO gent nae epee idler f adini b charges. Any statements or estimates by us or our representative
notices co vacate must be In writing and must provide the dete by | are subject to our correction, modification, oF disapproval before
7 you . oe py final refunding or accounting.
time requirements of paragraph 4 (Lease Term), even if you move
by the last date in the lease term, you acknowledge and agree that | 43.SURRENDER AND ABANDONMENT.
you shall be liable to us for liquidated damayes in the sum of Surrender. You have surrendered the Apartment when all apartment
$C (equal to one month’s renr) in accordance with Fla. keys and access devices listed in this Lease Contract have been turned in
Stat. §83.575(2). This liquidated damages amount is exclusive to where rent is paid,
insufficient notice under this paragraph and paragraph 4 (Lease Abandonment. As set forth in Fla. Stat. s. 83.59(3)(c). in the
Term), and does not limit collection rights with regard to other absence of actual knowledge of abandonment, it shall be presumed
amounts potentially owed to us. that you have abandoned the apartment if you are absent from the
40.MOVE-OUT PROCEDURES, The move-out date can’t be changed apartment fora period of time equal to one-half the time for periodic
unless we and you both agree in writing. You won't move out before rental payments; however, this presumption does not apply if the
the Lease Contract term or renewal period ends unless all! rent for rent is current or you have notified us, in writing, of an intended
the entire Lease Contract term or renewal period is paid in Full. absence.
vou atutara cat one cues eee oles es ‘bebe ea Surrender, abandonment, and judicial eviction end your right of
ate YOU are:supposed (0 move OUE- ossession for all purposes and gives us the immediate right to:
residents, guests, and occupants must vacate the apartment before on up, make renaireln and Barbas the Apartment; Gees ike any
the fifteen (15) day period for deposit refund begins. You must give security deposit deductions; and remove property left in the
earl U.S. Postal Service, in writing, each resident's forwarding Apartment. Surrender, abandonment, and judicial eviction affect
a r .

your rights to property left in the Apartment, but do not affect our
mitigation obligations.

Severability, Originals and Attachments, and Signatures |

44.SEVERABILITY. Ifany provision of this Lease Contractisinvalid | Resident (sign below)
or unenforceable under applicable law, such provision shall be
ineffective to the extent of such invalidity or unenforceability only,
without invalidating or otherwise affecting the remainder of this | Owner or Owner's Representative (signing on behalf af owner)
Lease Contract. The court shall interpret the lease and provisions
herein ina manner suchas to uphold the valid portions of this Lease

 

 

Contract while preserving the intent of the parties. Address and phone number of owner's representative for notice
urposes
45.ORIGINALS AND ATTACHMENTS. This Lease Contracthasbeen | OPS
executed in multiple originals, with original signatures. We will | +9121 Shephard St

 

provide you with a copy of the Lease Contract. Your copy of the Lease
Contract may be in paper format, in an electronic format at your Fort Myers, FL 33967
request, or sent via e-mail if we have communicated by e-mail about (239) 344-8628

this Lease. Ourrules and community policies, ifany, will be attached - ; |
to the Lease Contract and provided to you at signing. When an | Name and address of locator service (ifapplicable)
Inventory and Condition form is completed, you should retain a

copy, and we should retain a copy. Any addenda or amendments you
sign as a part of executing this Lease Contract are binding and hereby
incorporated into and made part ofthe Lease Contract between you
and us. This leaseis the entire agreement between you and us, You
acknowledge that you are NOT relying on any oral representations.

 

 

 

 

 

Date form is filled out (same as on top of page 1)
09/18/2019

 

 

You are legally bound by this document.
Read it carefully before signing.

 

 

 

 

 

 

 

SPECIAL PROVISIONS (CONTINUED FROM PAGE 3). No money orders but Resident eMoney orders will be
accepted. Location Premium: $10.00/mo. TH? First Floor Premium: $15.00/mo. Reassigqnment Fee:
85% of one month of rent. Transfer Fee: $350.00. Reserved Parking: $25.00/mo. Pet Fee: see
attached Pet Addendum. Key Replacement Fee: 50.00/fob or primary key and §25/bedroom of
mail key. Lockout Fee (business hours): $20.00. Lockout Fee (not during business hours):
50.00. All unreqistered/illegal pets will result in a $100.00 daily fee. Unregistered
Illegal fees wiil stop once the pet is removed or registered. Un-Leashed Pet Fee: $50.00 per
occurrence. Trash Removal: $50.00 per baq, per occurrence. Pet Waste Pick-up: $50.00 per
occurrence. Noise Violation: $100.00 per occurrence. Illeqal Guest/Occupant Fine: $100.00
per illegal quest/eccupant, per occurrence. Smoking Fine: $100.00 per occurrence. Ciqarette

Littering Fine: §100.00 per occurrence. Short Term Premium Fees will vary. No exotic animals
are permitted on the property.

 

 

 

 

 

 

 

POSS NA BYal Apartinent Association/m DocuSivgdd Pda /National Apartment Association Official Form, July 2019 Page 9 of 9 2

fe Stacy tess =

236323 FAGEAS4AF.. TDFTECAS4A5,,
I
Case 1:20-cv-11669-GAO Document1-1 Filed 09/09/20 Page 24 of 35

EXHIBIT C
‘ DoecuSign Envelope ID: T9DAD7FC-697 1-4407-8F48-140B8038347B7
LEASE CONTRACT GUARANTY

De not sign this form untess pow understand that you have the same liability as
oH residents for rent and other nronies owed.

 

Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 25 of 35

 
  

Hi
HATHOLAL RPRATAENT ASSO CACIGE

‘ teparte Hay nae ne

 

Lease Contract Information

 

AMOUT LEASE: Date al Lease Contract fay leyrhand corner of Lease Contract),

September 18,2019

 

Owne'snane Fort Myers Reef Acquisitions, LLC

 

Resident rates (ist aff resitdeats on Lodec Ceatracd):

Julian Krowski.

 

 

 

et Mo. and slreel address of dwelllag
being lnased: 10121 Shephard Street

 

 

Ciyp/Srare/%p ofabove dwelling Fort Myers, FL 33967

 

 

 

 

 

Monthly cence tor dwelling ant: 3
Hepinninug doie of Lease Contract: 190 f/02/2019
Ending date wf Lease Canteuet: O7 /31/2020

 

 

 

Guarantor Information
Use fer one guarantor only (can Include spouse of guarantor)

 

ALOLT GUARANTOR: Full maine (exactiy asan driver's beease or goed. 1b card)
Joeseph Kroswki
Current address where you lives,

 

Phone:

   

rlkernate orvell phorte:
Ecniaal ustdress:

 

 

ftease checkoney Bo vou Ly) oevner Ly rent your lise?

Treniung, ane of apariinecdts:

 

Manager's Name: Phone: (233) 344-8628

Your Social Securliy 8:

 

Driver's Ueense 7 and state:

 

OR gavt. phate ID card #:

 

Birthdate: . Sex: M

Martial Stktus: Q) single OD) marned DO) divorced O) widewed J separated

Tole niecber of dependents under the ape af lor in college: _ oe
Whar relarianship are you tothe resident(s)? C}parenc Cl) sibling
'bemployer  pother . . : to.
Are you or your spouse a yuaraator Jurany other lease? Drves TQNe

If se, rue calriy'?

 

 

YOUR WORE: Presentemployer: Salt.

Binployer’s address:

 

 

Yfork Hone:

 

Alternate phone:

 

  

LErmail address: __

 

 

How lorg?

 

Position:

Your proxs monthly income tx over: & 3

 

Supervases's name: __.

Phoses

 

 

 

YOUR SPOUSE; Fullname fexvedly os on driver's Geense pr gove ID curd):

 

Alternate or cell phone:

 

Email address:

 

 

river's license #@ ond state:

 

OR wovt. plete ID cara #:

 

Secial Security sf:

 

Birthdate:

 

Present ecmployer:. ..

How lous? Pasttion:

 

Work phone:

 

Monthly grass income as aver: 3 __

 

 

 

YOUR CREDIT/REN TAL HISTORY:

Your bank's name:

 

City/State:

 

List major credit cards:

 

To your knowledge, have yuu, your spouse, or amy cesidenl listed in this
Guaranty ever: LE been asked tuo mauve out? OU) beeken a rental
agreement? 2} declared bankruptcy? er TC) heen sued for rent? Fo your

 

knowledge, has amy residcet liste
property dumage?

 

din this Guaranty ever: UL] beer sued lor
“been convicted [or recerved on altermotive form of
adjudscarian equivalent te conviction) of a felony, misdemeanor involving a
tontrolied substance, viclence to another person oreestruction of property,
orasen crime!® Piease explain:

 

 

 

 

 

 

In consideration for us ta enter int the above Lease Contract with
the Resident(s). as an inducement taus for making the lease, and other
yued and valuable consideration, the receipt of whichis ackuowledged,
you guarantee allobligations of resident{s) under the Lease Contract,
including but nee limited ta rent, fate fees, property damage, repair
costs, animal wielation charges, reletling charges, clility payments
and all other sums which may Become due under the Lease Contract.

 

You agree that your obligattons as guarantor will continue and will
notbe affected by amendiments, modifications, roommate changes or
tlefetions, unit changes, or renewais in the Lease Contract which may
be agreed to from time to tame between resident(s} and us. If we, as
owner of Lhe dwelling, delay ur lai! do exercise lease rights, pursuc
remedies, five notices to you, or make demands to you, as guarantor,
you willnot consider it as a waiver of aurrights as owner, against you
as guarantor. All of our remedies against the resident(s) appty to
guarantor as wel), All residents, guarantors and guarantor’s spouse
are jolotly and severally able. tis unnecessary for us to sue or exhaust

os
Pal prtoly ta

oS

Si

 

remedies against residents in order for jou to be liable. This Guaranty
is part of the Lease Contract and shall be performed in the county
where dhe dwelling unilis lacated.

You represent that all information submitted by you on this Guaranty
is true and complete. You authorize verification of such infurmation
via consumer reports, rental history reports, and other means. A
facsimile signature by you on this Guaranty will be just as binding as
an oripinal signature. [tis oot necessary for you, as guarantor, ta sign
the Lease Contract itself or ta be named in the Lease Contract. This
Guaranty dees not have to be referred to in the Lease Contract. You
are (C) required (2 notrequiredto have this Guaranty agreement
nutarized. If no box is checked, it is pot required to be natarized.
Payments under this Guarasty must be majled to or made in the county
where the dwelling anit is located. We recommend that you obtain a
copy of the Lease Contract and read it. This Guaranty applies even if
you don't do sa, We will furnish you a copy of the Lease upon written
TRYBUesl,

& 2016, Nathinal Apartment Association, Ine. - 7/2016, Florida
|
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 26 of 35

DecuSign Erwelope ID: 79D AD7 FC-6971-44D7-6F 48-14D08038347B7

SPECIAL PROVISIONS. The falluwing special provisions control over conflicting provisions of this printed fermi

 

 

 

 

Atter signing, please return the signed oripinal ol this Guauranty te Fort Myers Reef Acquisitions ,_ Le

al [street address or P.O. Hox} 10121 Shephard St, Fort Myers, FL 33967

or faptional) fax |t tous at.

 

cette tuwttveenenen ee. YUP Ceke phone nugaber oo.

 

Date afsigning Guaranty Date of signing Guaranty
anhig » EAN E

Sipoature uf Guarantor Sipnuture uf Guarantars Spouse

State of Florida
County of

l certify that] know or have sacisfactury evidence that |

is/are the person{s) who appeared before me and acknowledged that he/she/they signed. this instrument, and acknowledged i ix © to be his/hery
their free aud voluntary act for the uses and purposes mentioned in the instrument,

Dated Printed Name of Notary Public

My Commission Expires Signature of Notary Public

Note: Signature of Guarantar and Guarantor's Spouse must be notarized if
twase ix for nore than one year,

 

 

 

 

 

 

 

 

(Use vbove space fur nutary stanip/seal)

 

FOR OFFICE USE ONLY

Guarantor[s) signatwre[(s) was (were) verified by ovner’s representative.

Verification was by () phone or (LJ) face-to-face mecting. Date(s) of verification

 

Felephone muanbers coiled (if applicable)

 

Name(s) of Guarancar(s) whe was (were) contacted

 

Name uf Owner's Representative who talked to Guararter[s)

 

 

 

 

MoridasNatinnal Apuriment Association Oficial form, july 201G Dy
PAB rd Has ey” @ 2014, Nationst Apartment Association, 1 me
Dy r DecuSigned by: 1-3 % pattment Association, Inc. Te

—_ a“

a, Stacy fiess

EELS TOF TECUSaAS,

 
“Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 27 of 35

EXHIBIT D
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 28 of 35

of aia Ofices of

Josnrn FL. Krowski, Hse.
30 COTTAGE STREET

JOSEPH F. KROWSKI, ESQ, BROCKTON, MASS, 02301
JASON C. HOWARD. ESQ. , ; Tel. (508) 587-3701

Fax (808) 588-6035
June 16, 2020

Stephen W. Sobota, Sole Officer & CEO
Hunter Warfield &

Hunter Warfield of New England

4620 Woodland Corporate Blvd.

Tampa, FL 33614

Re: — Client: Joseph F. Krowski, Jr.
Alleged Original Creditor: The Reef
Hunter Warfield Account No: 7964418
Dispute Balance: $6,058.84

Dear Mr. Sobota:

Hunter Warfield and its subsidiary Hunter Warfield of New England (referred to collectively as
“Hunter Warfield”) are individually and collectively engaging in unfair and deceptive acts and
practices in the manner in which it claims that my client, Joseph F. Krowski, Jr. (Mr.
Krowski”), is in debt to The Reef in an amount of $6,058.84. I am therefore serving this notice
and demand pursuant to the Federal Fair Debt Collection Practices Act (““FDCPA”), 15 USC
§1692 et seq. Also, because Hunter Warfield conducts trade or commerce in Massachusetts and
transacts business with Massachusetts residents, this notice and demand is also served upon you
under the Massachusetts Consumer Protection Law, Mass. Gen. L. ch.93A. By this notice and
demand I seek to resolve this matter expeditiously without the need of pursuing alternative
remedies as provide in Law and Equity.

By correspondence dated April 23, 2020, Hunter Warfield alleges that Mr. Krowski owes a
“current balance” of $6,058.84. The alleged debt is premised ona “Student Housing Lease
Contract” and “Lease Contract Guaranty” each dated September 18, 2019. Claim that a debt is
owed pursuant to the above referenced documents is a violation of the FDCPA. The claim also
violates Mass. Gen. L. ch. 93A. Pursuant to G. L. ch. 93A, the Attorney General of the
Commonwealth has promulgated regulations regarding fair debt collection practices in the
Commonwealth. See 940 CMR 7.01 ef seg. Both the FDCPA and the Mass. Attorney General’s
regulations prohibit, “the collection of any amount...unless such amount is expressly authorized
by the agreement creating the debt or permitted by law.”

The alleged $6,058.84 “current balance” Hunter Warfield seeks to collect is a fraudulent debt. It
is neither expressed in any agreement nor permitted by law. In fact, Mr. Krowski never had an
expressed agreement with The Reef. As is clearly depicted on the “Student Housing Lease
Contract” and “‘Lease Contract Guaranty” forms, Mr. Krowski never signed either document.
The signature line for the guarantor, the date, and the notary are all blank. It is a fundamental
principle of law that a lease and guaranty have no legal effect unless in writing and signed by the
person to be charged.
|
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 29 of 35

Therefore, the claim that Mr. Krowski owes a debt is patently false, deceptive, and misleading.
Furthermore, the circumstances suggest Hunter Warfield is acting in bad faith. The “Lease
Contract Guaranty” document clearly states “Do not sign (emphasis added) this form unless
you understand that you have the same lability as all residents for rent and other monies owed.”
Mr. Krowski did not sign the form. By the express terms of the very document he has no
liabilities or obligations.

Mr. Krowski explained the entire situation to Hunter Warfield in an email dated April 23, 2020.
Mr. Krowski purposefully did not sign the documents because he had no intention to enter into a
contract to lease an apartment that his son had not seen in-person. His son has issues with
anxiety. Mr. Krowski’s wife, Lori Krowski, advised a Reef employee that Mr. Krowski would
not sign the document until his son viewed the apartment. The Reef employee requested Mr.
Krowski initial the documents to hold the apartment for viewing. Mr. Krowski had no qualms
about initialing the document because he understood full well that initials do not bind one to a
lease.

Mr. Krowski’s son did view the apartment. He was not comfortable. The complex was too
crowded and congested for him in light of his anxiety. Mr. Krowski’s wife spoke to a Reef
employee and explained their decision. No one stated or suggested that Mr. Krowski would be
receiving a bill based on documents he never signed.

As further evidence of bad faith, on April 24, 2020, Mr. Krowski received notice from a bank
with which he was in the process of refinancing that he needed to explain Hunter Warfield’s
entry on his credit report. This has caused and will continue to cause Mr. Krowski actual
damages.

In accordance with the FDCPA and Mass. Gen. L. ch. 93A, I hereby demand the following as
reasonable settlement of this dispute: withdraw the claim of an alleged debt in the amount of
$6,058.84 and close the matter with a zero balance. I further demand that Hunter Warfield
remove any and all entries from Mr. Krowski’s credit report.

You have thirty (30) days to respond in writing to this notice and demand with a reasonable
offer in settlement. If one is not forthcoming, Mr. Krowski will avail himself of all avenues of
relief, which may include a lawsuit. Ifa lawsuit is filed, he may seek, among other things,
statutory civil penalties, actual damages, double or triple damages, punitive damages, and
attorney’s fees. He may also refer your debt collection actions to the Attorney General of the
Commonwealth of Massachusetts and the appropriate Federal Agency.

Very Truly Yours,
LAW OFFICE OF JOSEPH F. KROWSKI

 

JASON C, HOWARD, ESQUIRE

By Certified Mail R.R.R. 7019 0160 0000 2684 7625
 

 

 

 

 

Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 30 of 35 a

 

 

 

 

 

 

 

$
Total Postage and Fees ¢ oF

 

 

 

Hetien Salata CEO Hunter Warfidld ot NE,

 

Bax Wa.

Ly
mu
0 p
rk
ho Sas

= _ 7 x Ed Rend? a
"a Certified Mail Fee $3, 55 0379
ru |& $9 85

Extra Services & Fees (check box, ane eeepP RE)
oO Return Recelpt (hardcopy)
Cy | DiRetum Recelpt felectrontc} : BI, Paki]
Co | LiGerttied mall Restricted Delivery § ur 2

- Co | ClAdutt Signature Required $ @ (

(J Adutt Signature Restricted Delivery $ i
1 i
5 oe $055
ci
cI
o-
ri
oO
re

Siseet and Apt. No,,-or Fi
&

 

a6 Wood A Colenate, Bud,

 

Prge

EL

 
   
 

 

  

& Complete items 45,8. and 3,
@ Print your name. A address on the reverse
so that we can feign the card to you.

i Attach this card t6 the back of the mailpiece,
or-on the front if space permits.

{ewnon B36 [4
ESS aaieL oh CeO ae eT CN SET

 
     
  

 

     

  

O Agent
Oi Addressee
C, Date of Delivery

 

xX
B. Received by (Printed Name)

 

 

 

1. Articie Addressed to:

STEVEN, Wi. SeBSTA , CEO
HUNTER “WARAELD of N.E,
L620 Woo0LAND Cort. BLVD,
TAMPA , FL 32 i4

HEU UE EA A

9590 9402 5007 9063 0452 76

D. ts delivery address different from item 1? C1 Yes
lf YES, enter delivery address below: 1 No

 

 

 

 

2. Article Number (Transfer from service label)

 

3, Service Type

D Adult Signature

G Adult Signature Restricted Defivery
O Gertified Mail®

CB Certified Mail Restricted Delivery O Return Receipt for

G Collect on Delivery Merchandise

C Collect on Delivery Restricted Delivery 0 Signature Confirmation™

’ O Priority Mail Express®
© Registered Mail™
C Registered Mail Restricted
Delivery

 

CO Insured Mall O Signature Confirmation
POF O160 o000 2684 7beS Dead eerie Delivery nee
DomestiéReturn Receip’

; PS Form 3811, July 2015 PSN 7530-02-000-9053
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 31 of 35

COMMONWEALTH OF MASSACHUSETTS

BRISTOL, ss NEW BEDFORD SUPERIOR COURT
DOCKET NO.

 

JOSEPH F. KROWSKI UR.,
Plaintiff

Vv.

HUNTER WARFIELD OF

NEW ENGLAND, INC., and

TRANS UNION, LLC,
Defendants

eee eee ed ee

 

MOTION FOR A PRELIMINARY INJUNCTION AND
REQUEST FOR A SHORT ORDER OF NOTICE

 

 

The Plaintiff, Joseph F. Krowski Jr., moves the Court,
pursuant to Mass. R. Civ. P. 65(b), to issue a Preliminary
Injunction enjoining the Defendants; Hunter Warfield of New
England, Inc., and Trans Union, LLC; as follows:

1. To cease and desist publishing and/or reporting

on the Plaintiff’s credit report and/or credit
score an alleged debt in the name of “The Reef”
as the “Original Creditor” with an alleged
“Current Balance” as of April 23, 2020, in the
amount of $6,058.84; and

2. To remove said alleged debt from the Plaintiff's
credit report and/or credit score.

As reasons therefor, based on the allegations of fact and
law of the Plaintiff’s Verified Complaint for Damages and
Injunctive Relief with Jury Demand, Mr. Krowski, as moving

party, has demonstrated the following:
|
Case 1:20-cv-11669-GAO Documenti-1 Filed 09/09/20 Page 32 of 35

a. He enjoys a reasonable likelihood of success on the merits
of his Verified Complaint;

b. He runs a substantial risk of irreparable harm if a
preliminary injunction is not granted; and

c. On balance, any harm to the Defendant by a preliminary
injunction is outweighed by the harm to the Plaintiff
should an injunction not be granted.

See Packaging Industries Group, Inc. v. Cheney, 380 Mass. 609,
616-17 (1980); GTE Products Corp. v. Stewart, 414 Mass. 721, 723
(1393).

 

 

 

Wherefore, the Plaintiff moves that this Motion
for a Preliminary Injunction be Allowed following a Short Order
of Notice.
By his Attorney,

SCK4

JASON C. HOWARD, ESOUIRE
30 Cottage Street

Brockton, MA 02301

(508) 587-3701

BBO: 654172

Dated: August 10, 2020
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 33 of 35

 

DOCKET NUMBER Trial Court of Massachusetts
N iD DER OF NOTICE
isumnon S$ AND ORDER * | 2073CV00548 The Superior Court

E CASE NAME: . ,
+ Krowski, Jr., Joseph F vs. Hunter Warfield of New England, Inc et al Marc J. Santos, Clerk of Court
Bristol County

 

 

To: COURT NAME & ADDRESS

 

Hunter Warfield of New England, Inc Bristol County Superior Court - New Bedford
441 County Street, 1st floor
New Bedford, MA 02740

 

 

To the above named defendant(s):

You are hereby summoned and required to serve upon:
Jason C Howard, Esq.
Law Office of Joseph F Krowski

30 Cottage St
Brockton, MA 02301

an answer to the complaint which is herewith served upon you. This must be done within 20 days after
service of this summons upon you, exclusive of the day of service. If you fail to do so, Judgment by default will be
taken against you for the relief demanded in the complaint. You are also required to file your answer to the complaint
in the office of the Clerk of this Court at New Bedford either before service upon plaintiffs attorney or within a
reasonable time thereafter.

Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any claim which you
may have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the
plaintiffs claim or you will thereafter be barred from making such claim in any other action.

‘WE ALSO NOTIFY YOU that application for a Preliminary Injunction has been made in said action, as it appears in
the complaint. A hearing on this matter has been scheduled for:

(TO BE CONDUCTED ViA ZOOM NOT IN~PERSON—;
(MEETING ID: 160 552 7951 ~----—----— -- —
EDIAL_B BY YOUR.LOCATION _ oo
(#1669 669 254 5252 US iS (SAN JOSE) ’
1646 828 7666 US_(NEW YORK) |

 

 

Date: 09/16/2020

Time: 11:00 AM
Event: Hearing on Preliminary Injunction :
Session Location: Civil B (New Bedford) / Upper Courtroom

at which time you may appear and show cause why such application should not be granted.

 

     
  

 

 

 

 

 

DATE ISSUED CHIEF JUSTICE OF THE SUPERIOR COURT | ASSOCIATE JUSTICE ASSISTANT CLERK
Witness:
08/19/2020 | Hon. Judith Fabricant Hon. Merita A Hopkins x
| hereby certify and return that on , | served a copy of this summons, together with a copy of the
Complaint.
PARTY NAME:
XK

 

 

 

 

Date/Time Printed: 08-19-2020 11:16:58 Scvo27\042017
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 34 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IVIL_ACTION COVER SHEET BOGKET NUMBER: Trial Court of Massachusetts
la The Superior Court
PLAINTIFF(S): Joseph F. Krowski COUNTY .
Bristol

ADDRESS: Easton, MA

DEFENDANT(S): Hunter Warfield of New England & Trans Union, LLC
ATTORNEY: Jason G. Howard, Esq.
ADDRESS: 30 Cottage Street, Brockton MA 02301 ADDRESS: Hunter Warfield of New England: 4620 Woodland Corporate Blvd..

Tampa, Florida 33614.

Trans Union, LLC: 555 West Adams Street, Chicago IL 60661
BBO:

TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
B93 Unfair & Deceptive Debt Collection Practices F YES [] No

 

*If "Other" please describe:

 

is there a claim under G.L. c. 93A? Is this a class action under Mass. R. Civ. P, 23?
YES [-] No [ ] YES NO

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.

TORT CLAIMS
(attach additional sheets as necessary)
A. Documented medical expenses to date:

 

 

1 Total: hospital CxpenSeS sicsicsecssscssrmisravieisanvainrsimes nein maintain eRe RS {> —
2. Total doctor expenses ........ a
3. Total chiropractic expenses .. asi eaveeeaota sit corecaavet iNT er cate asin ai NNaeNtEEN ERENT TERETE NNER Pe
4. Total physical therapy expenses .. EE TEEEETESTeCCELCURTETECHT CR TRECETES ROCCO TLR Tree LEER CERT ECTTICCM TETTPCCOTTAT CCC OME TTT $
5. Total other expenses (describe below) . ce deeea ae cssaneceuuecesesecseeeseetenesenaesesaeeaesceescsessesstaceeaeasendsuesseteeesetsseseesseeaststsitesestersstenses  ®
Subtotal (A):
B. Dacumented lost wages and compensation to date «0... eee cccesseetenseecseeteeeeeenseetesaeeneneeeccecseeenseeceeseecseseseeeansaeceieeesaeeaeaesnaseesteeeenseseeeeeas g
C. Documented property damages to date .. sets 5 $
®. Reasonably anticipated future medical and hospital expenses .. secaceceesaaesaeceauaetsasueaeeseecescesecacsnecsecsanseaeseaeecescaaeeneceeesaeacareceaeeeateenseasents $
E. Reasonably anticipated lost wages .. ee sina eeeenmes 9
F. Other documented items of damages (describe below) ... sauaneassensanvoescaavassanrearensestasanecuecsenesecansnanayise ctaceeransscearentaceraleasaansmeeacnsasensescimeesners g

G. Briefly describe plaintiff's injury, including the nature and extent of injury:
TOTAL (A-F):$
CONTRACT CLAIMS

(attach additional sheets as necessary)
TJ This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8. 1(a).

Provide a detailed description of claim(s):
. TOTAL: $
o Ky
Signature of Attorney/ Unrepresented Plaintiff; Neu U Date: Aug 10, 2020

  

 

RELATED ACTIONS: Please provide the Se case name, and county of any related actions pending in the Superior Court.

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied:-with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.
re

  

Signature of Attorney of Record: X Cc. Date: Aug 10, 2020

 

 

 

a : x
Case 1:20-cv-11669-GAO Document 1-1 Filed 09/09/20 Page 35 of 35

 

 

 

 

CIVIL TRACKING ORDER DOCKET NUMBER Trial Court of Massachusetts
(STANDING ORDER 1- 88) 2073CV00548 The Superior Court
SMe: Marc J. Santos, Clerk of Court

Krowski, Jr., Joseph F vs. Hunter Warfield of New England, Inc et al :
Bristol County

 

T°: Hunter Warfield of New England, Inc soe itty See ior Court - New Bedford
4620 Woodland Corporate Blvd Monn eea inte

7 FL 33614 441 County Street, ist floor
anes New Bedford, MA 02740

 

 

TRACKING ORDER - F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later
than the deadlines indicated.

STAGES OF LITIGATION DEADLINE

 

SERVED BY FILED BY HEARD BY |

 

 

  

 

 

Service of process made and return filed with the Court 11/1 6/2020

Response to the complaint filed (also see MRCP 12) 12/15/2020

All motions under MRCP 12,19, and20  . 12/15/2020 01/14/2021 02/15/2021 ©
All motions under MRCP 15 12/15/2020 01/14/2021 02/15/2021

 

 

All discovery requests and depositions served and non-expert

depositions completed 06/14/2021

 

  

08/12/2021

  

All motions under MRCP 56 07/13/2021

 

Final pre-trial conference held and/or firm trial date set 12/10/2021

 

 

Case shall be resolved and judgment shall issue by

 

 

 

 

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK , PHONE

08/17/2020 Dina Swanson (508)996-2051

 

 

 

Date/Time Printed: 08-17-2020 15:26:30 i SCVO26\ 08/2018
